RÉPUBLIQUE ISLAMIQUE DE MAURITANIE

Honneur - Fraternité - Justice

CONTRAT D'EXPLORATION - PRODUCTION

ENTRE :

LA REPUBLIQUE ISLAMIQUE DE MAURITANIE

TOTAL MAURITANIA BLOCKS DW B.V.

Bloc C-31
SOMMAIRE

ARTICLE I : DÉFINITIONS RIRE RAR TT NT a RENTE anse
ARTICLE 2 CIIAMP D'APPLICATION DU CONTRAT nee

ARTICLE 3 : AUTORISATION D'EXPLORATION seen 9

CEPC-31 ÿ
(P
ARTICLE 4 OBLIGATION DE TRAVAUX DE RECHERCHE...
11

ARTICLE 5 : ETABLISSEMENT ET APPROBATION DES PROGRAMMES ANNUELS DE TRAVAUX

ARTICLE 6 : OBLIGATIONS DU CONTRACTANT DANS LA CONDUITE DES OPERATIONS PETROLIERES …. 14

ARTICLE 7 : DROITS DU CONTRACTANT DANS LA CONDUITE DES OPERATIONS PETROLIERES
17

ARTICLE 8 SURVEILLANCE DES OPERATIONS PETROLIERES ET RAPPORTS D'ACTIVITÉ CONFIDENTIALITE

ARTICLE 9 EVALUATION DUNE DECOUVERTE ET OCTROI D'UNE AUTORISATION D'EXPLOITATION .22

ARTICLE 10 :RECUPERATION DES COÛTS PETROLIERS ET PARTAGE DE LA PRODUCTION
27

ARTICLE 11 : REGIME FISCAL.

ARTICLE 12 : PERSONNEL...

ARTICLE 13 “ BONUS...

ARTICLE 14 PRIX ET MESURE DES HYDROCARBURES...
32

ARTICLE 15 : GAZ NATUREL.

ARTICLE 16 : TRANSPORT DES HYDROCARBURES PAR CANALISATIONS:.....

ARTICLE 17 : OBLIGATION DAPPROVISIONNEMENT DU MARCHE INTERIEUR.
38

ARTICLE 18 : IMPORTATION ET EXPORTATION....

+. 3ÿ

ARTICLE 19 . CHANGE... “ 39

ARTICLE 20 TENUE DES LIVRES, UNITE MONETAIRE, COMPTABILITÉ...

ARTICLE 21 : PARTICIPATION DE L'ETAT41

ARTICLE 22 : CESSION...
ARTICLE 23 : PROPRIETE, USAGE ET ABANDON DES BIEN:

CEP C-31 x Pag© 2
ARTICLE 24 : RESPONSABILITE ET ASSURANCES

ARTICLE 25 : RESILIATION DU CONTRAT. ..48

ARTICLE 26 : DROIT APPLICABLE ET STABILISATION DES CONDITIONS...

ARTICLE 27 . FORCE MAJEURES50

.50

ARTICLE 28 : ARBITRAGE ET EXPERTISE

ARTICLE 29 : CONDITIONS D'APPLICATION DU CONTRÂT.....

ARTICLE 30 : ENTREE EN VIGUEUR54

ANNEXE 1 : PERIMETRE DE RECHERCHE...

ANNEXE 11 PROCEDURE COMPTABLE...

ANNEXE 111 MODELE DE GARANTIE BANCAIRE...

CPC 9 Pag 3
0 \d «

D
ENTRE

La République Islamique de Mauritanie (ci-après dénommée « l'Etat »), représentée pour les besoins

des présentes par le Ministre chargé des Hydrocarbures Bruts

D'UNE PART,

Total E&P Mauritania Blocks DW B.V, société de droit Néerlandais, ayant son siège social
Bordewijklaan 18, 2591 .XR The Hague, The Netherlands (ci-après dénommé « le Contractant »),
représentée aux présentes par Guy Maurice, ayant tous pouvoirs à l'effet des présentes

D'AUTRE PART,

L'Etat et le Contractant étant désignés ci-après collectivement "Parties" ou individuellement "Partie".

ETANT PREALABLEMENT EXPOSE CE QUI SUIT :

L'Etat, propriétaire des gisements et accumulations naturelles d'hydrocarbures contenus dans le sol et
le sous-sol du territoire national, souhaite promouvoir la découverte et la production d'hydrocarbures
pour favoriser l'expansion économique du pays dans le cadre institué par la loi n° 2010-033 du 20
juillet 2010 portant Code des Hydrocarbures Bruts ;

Le Contractant désire explorer et exploiter, dans le cadre du présent contrat d'exploration production
et conformément au Code des Hydrocarbures Brutss les hydrocarbures pouvant être contenus dans le
périmètre décrit en Annexe I du présent Contrat et a justifié la possession des capacités techniques et
financières nécessaires à cet effet,

IL A ETE CONVENU CE QUI SUIT:

CEP C-31 Pag
D

+<D

ARTICLE 1 : DÉFINITIONS

Les termes utilisés dans le présent texte ont la signification suivante :

1.1 « Année Civile » signifie une période de douze (12) mois consécutifs commençant le premier

janvier et se terminant le trente et un écembre suivant.
1j tse t t le trente et un (31) d bi t
Page 4
12 « Année Contractuelle » signifie une période de douze (12) mois consécutifs commençant à
la Date d'Effet ou le jour anniversaire de ladite Date d'Effet.

1.3 «Annexes » signifie les annexes au présent Contrat constituées par :
= Le Périmètre de Recherche constituant l'Annexe I * La

Procédure Comptable constituant l'Annexe 2

“ Le modèle de garantie bancaire constituant FAnnexe 3

1,4 « Autorisation d'Exploration » signifie l'autorisation visée à l'Article 3 du présent Contrat par laquelle

l'Etat autorise le Contractant à effectuer, à titre exclusif, tous travaux de recherche d "
Hydrocarbures à l'intérieur du Périmètre de Recherche.

li5 « Autorisation d'Exploitation » signifie l'autorisation accordée au Contractant d'effectuer, à
titre exclusifs tous travaux de développement et d'exploitation des gisements
d'Hydrocarbures à l'intérieur du Périmètre d'Exploitation,

1.6 « Baril » signifie « US. barrel », soit 42 gallons américains (159 litres) mesurés à la température de
60 °F (15,6 °c) et à la pression atmosphérique,

1.7 BTU » signifie unité britannique d'énergie « British Thermal Unit » tel que un million de BTU
(MMBTU) est égal à environ 1055 joules.

1.8 « Budget Annuel » signifie l'estilnation détaillée du coût des Opérations Pétrolières définies
dans un Programme Annuel de Travaux.

1.9 « Code des Hydrocarbures Bruts » signifie la loi n° 2010-033 du 20 juillet 2010 portant
Code des Hydrocarbures Bruts, telle que modifiée par la loi n° 201 1-044 du 25 octobre
2011 et ses textes d'application.

1.10  « Code de l'Environnement » signifie la loi n° 2000-045 du 26 juillet 2000 portant Code
de l'Environnement et ses textes d'application.

1.11k Contractant » signifie collectivement ou individuellement la (ou les) société (s) signataire (s) du
présent Contrat ainsi que toute entité ou société à laquelle serait cédé un intérêt en application
des articles 21 et 22 du présent Contrat.

1.12 « Contrat » signifie le présent texte et ses Annexes ainsi que ses avenants,

En cas de contradiction entre les stipulations du présent texte et celles de ses Annexes, les
stipulations du présent texte prévaudront.

1.13 « Coûts Pétroliers » signifie tous les coûts et dépenses encourus par le Contractant en exécution des
Opérations Pétrolières prévues au présent Contrat et déterminés suivant la Procédure Comptable,
objet de l'Annexe 2 du présent Contrat.

1.14 «Date d'Effet» signifie la date d'entrée en vigueur du présent Contrat telle qu'elle est
définie à l'article 30.

1.15 « Dollar » signifie le dollar des Etats Unis d'Amérique ($).

CEP C-31 ÿ Page 5
1.16 «Etat » signifie la République Islamique de Mauritanie.

1.17 « Faute Lourde » signifie imprudence ou négligence d'une gravité telle qu'elle fait présumer une
intention de nuire de la part de son auteur,

1.18 « Gaz Humide » signifie le Gaz Naturel contenant une fraction d'élétnents devenant liquides à la
pression et à la températL1 1e ambiante, justifiant la réalisation d'une installation de récupération

de ces liquides.

1.19 « Gaz Naturel » signifie tous les hydrocarbures gazeux produits à partir de puits y compris le Gaz
Humide et le Gaz Sec qui peuvent être associés ou non associés à des hydrocarbures liquides et
le gaz résiduaire qui est obtenu après extraction des liquides de Gaz Naturel€

1.20 « Gaz Naturel Associé » signifie le Gaz Naturel existant dans un réservoir en solution avec
le Pétrole Brut ou sous forme de "Gaz Cap" en contact avec le Pétrole Brut, et qui est
produit ou peut être produit en association avec le Pétrole Brut.

1.21 « Gaz Naturel Non-Associé » signifie le Gaz Naturel à l'exclusion du Gaz Naturel Associé,

1.22 « Gaz Sec » : signifie Gaz Naturel contenant essentiellement du méthane, de l'éthane et des gaz

inertes.

1.23 « Hydrocarbures » signifie les hydrocarbures liquides et gazeux ou solides notamment les sables et
schistes bitumineux.

1.24 « LIBOR » signifie le taux d'intérêt interbancaire annuel applicable pour le Dollar tel que publié
par le Financial Times, le Wall Street Journal ou toute autre publication de référence comparable.

125 «Ministère » signifie Le Ministère chargé des Hydrocarbures Bruts.
126 «Ministre » signifie Le Ministre chargé des Hydrocarbures Bruts.

1.27 « Opérateur » signifie la société désignée à l'article 6.2 ci-dessous chargée de la conduite et de
l'exécution des Opérations Pétrolières ou toute société qui lui serait ultérieurement substituée
selon les modalités applicables.

1.28 « Opérations Pétrolières » signifie toutes les opérations de recherches d'exploitation, de stockage,
de transport et de commercialisation des hydrocarbures, y compris les opérations
d'évaluation/appréciation, de développement, de production, de séparation, de traitement
jusqu'au Point de Livraison, ainsi que de réhabilitation des sites et, plus généralement, toutes
autres opérations directement ou indirectement liées aux précédentes, effectuées par le
Contractant dans le cadre du présent Contrat, à l'exclusion du raffinage et de la distribution des
produits pétroliers.

129 « Ouguiya » signifie la monnaie de la République Islamique de Mauritanie.

1.30 « Périmètre d'Exploitation » signifie tout ou partie du Périmètre de Recherche sur lequel l'Etat,
dans le cadre du plésent Contrat, accorde au Contractant une Autorisation d'Exploitation

conformément aux stipulations de l'article 9 ci-dessous.

1.31 « Périmètre de Recherche » signifie la surface définie à l'Annexe 1, diminuée, le cas échéant, des
rendus prévus à l'article 3 et/ou des Périmètres d'Exploitation, sur laquelle l'Etat, dans le cadre
du présent Contrat, accorde au Contractant une Autorisation d'Exploration conformément aux
stipulations de l'article 2. I ci-dessous.

1.32 « Pétrole Brut » signifie tous les hydrocarbures liquides à l'état naturel ou obtenus à partir du gaz
naturel par condensation ou séparation ainsi que l'asphalte.

1.33 « Point de Livraison » signifie :
« Pour le Pétrole Brut, le point F.O.B. de chargement du Pétrole Brut au terminal d'exportation

ou tout autre point fixé d'un commun accord par les Parties:

= pour le Gaz Naturel, le point de livraison fixé d'un commun accord par les Parties confomément
à l'afticle 15 du présent Contrat.

1,34 « Plan de Réhabilitation » signifie le document détaillant le programme des travaux de réhabilitation
des sites devant être réalisé par le Contractant à l'expiration, la renonciation ou la lésiliation d'une
Autorisation d'Exploitation conformément à l'article 23.2 ci-dessous.

1.35 « Programme Annuel de Travaux » signifie le document descriptif, poste par poste, des Opérations
Pétrolières devant être réalisées au cours d'une Année Civile dans le cadre du présent Contrat
préparé conformément aux stipulations des articles 4 et 5 ci-dessous.

1.36  « Société Affiliée » signifie

a) Toute société ou toute autre entité qui contrôle ou est contrôlée, directement ou ind
irectement, par une société ou entité, partie aux présentes, ou

b) Toute société ou toute autre entité qui contrôle ou est contrôlée, directement ou
indirectement, par une société ou entité qui contrôle elle-même directement ou
indirectement toute société ou entité, partie aux présentes.

Aux fins de la présente définition, le terme « contrôle » signifie la propriété directe ou indirecte
par une société ou toute autre entité d'un pourcentage d'actions ou de parts sociales supérieur à
cinquante pour cent (50%) des droits de vote à l'assemblée génél'ale d'une autre

Pag, 7

société ou entité.

1.37 « Tiers » signifie toute personne physique ou morale autre que l'Etat, le Contractant et les Sociétés
Affiliées du Contractant.

1.38 « Trimestre » signifie une période de trois (3) mois consécutifs commençant le premier jour de
janvier, avril, juillet ou octobre de chaque Année Civile.

ARTICLE 2 : CHAMP D'APPLICATION DU CONTRAT
Conformément au Code des Hydrocarbures Bruts, l'Etat autorise par la présente le Contractant à effectuer

à titre exclusif dans le Périmètre de Recherche défini à l'Annexe I les Opérations Pétrolières utiles et
nécessaires dans le cadre du présent Contrat,

2,1 Le présent Contrat est conclu pour la durée de l'Autorisation d'Exploration telle que prévue à l'article
3 du présent Contrat, y compris ses périodes de renouvellement et de prorogation éventuelle et,
en cas de découverte commerciale, pour la durée des Autorisations d'Exploitation qui auront été
octroyées, telles que définies à l'article 9.11 ci-dessous,

22 Le présent Contrat prendra fin si, à l'expiration de l'ensemble des phases de recherche
prévues à l'article 3, le Contractant n'a pas notifié à l'Etat sa décision de développer un
gisement commercial d'Hydrocarbures et demandé conformément aux stipulations de
l'article 9.5 ci-dessous une Autorisation d'Exploitation relative à ce gisement

2.3 En cas d'octroi de plusieurs Autorisations d'Exploitation et sauf résiliation anticipée, le présent
Contrat prendra fin à l'expiration de la dernière Autorisation d'Exploitation en cours de validité.

24 L'expiration, la renonciation ou la résiliation du présent Contrat pour quelque raison que ce soit ne
libère pas le Contractant de ses obligations au titre du présent Contrat, nées avant ou à l'occasion
de ladite expirations renonciation ou résiliation, lesquelles devront être exécutées par le
Contractant.

2.5 Le Contractant aura la responsabilité de réaliser les Opérations Pétrolières prévues dans le présent
Contrat. Il s'engage pour leur réalisation à respecter les règles de l'art de l'industrie pétrolière
internationale et à se conformer aux normes et standards édictés par la réglementation
mauritanienne en matière de sécurité industrielle, de protection de l'environnement et de
techniques opérationnelles.

2.6 Le Contractant fournira tous les moyens financiers et techniques nécessaires au bon déroulement des
Opérations Pétrolières et supportera en totalité tous les risques liés à la réalisation desdites
Opérations et ce sans préjudice des stipulations de l'article 21 du présent Contrat. Les Coûts
Pétroliers supportés par le Contractant seront récupérables par le

y CEPC-31 Pag

# à Ô

Contractant conformément aux stipulations de l'article 10 ci-dessous.

CEP C-31 Page
2,7 Durant la période de validité du Contrats la production résultant des Opérations Pétrolières sera
pattagée entre l'Etat et le Contractant suivant les stipulations de l'article 10 ci-dessous.

ARTICLE 3 : AUTORISATION D'EXPLORATION
3.1 L'Autorisation d'Exploration à l'intérieur du Périmètre de Recherche défini à l'Annexe I est accordée
au Contractant conformément aux stipulations de l'article 2.1 ci-dessus pour une pitmière phase
de trois (3) Années Contractuelles.

32 Le Contractant, aura droit au renouvellement de l'Autorisation d'Exploration par deux (2) fois, pour
une deuxième phase de trois (3) Années Contractuelles, puis une troisième phase de trois (3)
années contractuelles, s'il a rempli pour la phase de recherche précédente les obligations de
travaux stipulées à l'article 4 ci-dessous et sous réserve qu'il fournisse la garantie bancaire pour
la période de renouvellement conformément à l'article 4.6 ci -dessous.

3.3Si à l'expiration d'une quelconque phase de la période de recherche définie à l'article ‘32 ci-dessus,
des travaux sont effectivement en cours de réalisation, le Contractant aura droit, en cas de
demande dûment motivée, à une extension exceptionnelle de ladite phase pour une durée
n'excédant pas douze (12) mois,

34 Si le Contractant découvre un ou plusieurs gisements d'Hydrocarbures pour lesquels il ne peut
présenter de déclaration de commercialité avant la fin de la troisième phase de la période de
recherche conformément à l'article 9.5 ci -dessous, en raison de l'éloignement du gisement par
rapport aux points possibles de livraison sur le territoire mauritanien et de l'absence
d'infrastructures de transport par canalisation, ou de l'absence de marché pour la production du
Gaz Naturel, il peut solliciter une prorogation de l'Autorisation d'Exploration pour une durée
maximale de trois (3) ans pour les gisements de Pétrole ou de Gaz Humide et de cinq (5) ans
pour les gisements de Gaz Sec, le Périmètre de Recherche étant alors réduit aux limites
présumées du ou des gisements en question.

3.5 Dans le cas où une telle prorogation est accordée, le Contractant devra fourmr au Ministre
dans les soixante (60) jours suivant la fin de chaque Année Civile de la période de
prorogation un rapport montrant le caractère commercial ou non du ou des gisements
concernés, et, en cas de gisement de Gaz Naturel, les résultats des travaux et études
menés conformément à l'article 15 ci-dessous.

3.6 Pour chaque renouvellement ou prorogation, le Contractant devra déposer une demande auprès du
Ministre au plus tard deux (2) mois avant l'expiration de la phase de recherche en cours.
CEP C-3 1 Pag
KO um

Les renouvellements seront constatés par arrêté du Ministre tandis que les prorogations
le seront par décret pris en Conseil des Ministres ; ces actes prendront effet à compter du
jour suivant l'expiration de la période précédente.

CEP c-31 Page 9
3,7 Le Contractant s'engage à rendre à PEtat au moins vingt-cinq pour cent (25%) de la superficie initiale

3.8

3.9

du Périmètre de Recherche à l'occasion de chaque renouvellement de celui-ci, de façon à ne
conserver durant la deuxième phase de la période de recherche, qu'au plus soixante-quinze pour
cent (75%) de la superficie initiale du Périmètre de Recherche et durant la troisième phase de la
période de recherche, qu'au plus cinquante pour cent (50%) de la superficie initiale du Périmètre

de Recherche.

Pour l'application de l'article 3,7 ci-dessus :
a) Les surfaces ayant préalablement fait l'objet d'un rendu volontaire au titre de l'article 3,9 ci-
dessous et les surfaces déjà couvertes par des Autorisations d'Exploitation viendront en
déduction des surfaces à rendre.

b) Le Contractant aura le droit de fixer l'étendue, la forme et l'emplacement de la portion du
Périmètre de Recherche qu'il entend conserver, Toutefois, la portion rendue devra être
constituée d'un périmètre de forme géométrique simple, délimité par des lignes Nord-Sud,
Est-Ouest ou par des limites naturelles ou des frontières. Le rendu de surface est fait suivant
le découpage cadastral à partir de l'une des extrémités du Périmètre de Recherche initial ou
résiduel et de façon contigüe.

c) La demande de renouvellement devra être accompagnée d'un plan portant indication du
Périmètre de Recherche conservé ainsi que d'un rapport précisant les travaux effectués

depuis la Date d'Effet sur les surfaces rendues et les résultats obtenus.

Le Contractant peut à tout moment, sous préavis de trois (3) mois, notifier au Ministre qu'il
renonce à tout ou partie du Périmètre de Recherche. Dans le cas d'une renonciation totale, il est
mis fin automatiquement à l'Autorisation d'Exploration à la date de ladite notification, En cas de
renonciation partielle, les stipulations de l'article 3.8 ci-dessus seront applicables,

3.10 Dans tous les cas, aucune renonciation volontaire au cours d'une phase de la période de recherche

ne réduira les engagements de travaux d'exploration stipulés à l'article 4 cidessous pour ladite
période ni ne mettra fin à la garantie correspondante, sauf en cas de prorogation conformément
aux articles 3.3 et 3.4 ci-dessus, à l'expiration de la troisième phase de la période de recherche,
le Contractant devra rendre la surface restante du Périmètre de Recherche, en dehors des surfaces
déjà couvertes par des Périmètres d'Exploitation.

EE  —_—_————_—_—_—_—_—

CEP C-31

Page

ARTICLE 4 : OBLIGATION DE TRAVAUX DE
RECHERCHE

4.1 Durant la phase de la période de recherche de trois (3) Années Contractuelles définie à l'article 3.1 ci-

dessus, le Contractant s'engage à effectuer des travaux suivants :

# Acquisition, traitement et interprétation de mille cinq cents (1 500) km? de sismiques 311

CEP c-31 Page 10
= L'engagement minimum de travaux pour cette phase est de trois millions (3 000 000) de
Dollars;

Lesdits travaux devront démarrer dans les douze (12) mois suivant la Date d'Effet.
42 Durant la deuxième phase de la période de recherche de trois (3) Années Contractuelles définie à l'article
3.2 ci-dessus, le Contractant s'engage à effectuer des travaux suivants:

« Forage d'un puits d'exploration pour un engagement minimum de vingt deux millions (22 000
000) de Dollars,
Lesdits travaux devront démarrer dans les six (6) mois suivant le début de la phase en question.
4,3 Durant la troisième phase de la période de recherche de trois (3) Années Contractuelles définie à l'article
3.2 ci-dessus, le Contractant s'engage à effectuer les travaux suivants:
» Forage d'un puits d'exploration pour un engagement minimum de vingt deux millions (22 000
000) de Dollars.
Lesdits travaux devront démarrer dans les trois (3) mois suivant le début de la phase en question,
44 Chacun des forages d'exploration susvisés sera réalisé jusqu'à une profondeur minimale de deux mille
(2 000) mètres à partir du fond de la mer, ou à une profondeur moindre, sur autorisation du
Ministre, si la poursuite du forage, effectué selon les règles de l'art en usage dans l'industrie

pétrolière internationale, est exclue pour l'une ou l'autre des raisons suivantes :
a) Le socle est rencontré à une profondeur inférieure à la profondeur minimale susvisée ;

b) La poursuite du forage présente un danger manifeste en raison de l'existence d'une pression
de couche anormale +

c) Des formations rocheuses sont rencontrées dont la dureté ne permet pas en pratique
l'avancement du forage conduit avec les moyens d'équipement appropriés ;

CEP C-31 Page
À .

CEP c-31 Page 11
d) Des formations pétrolifères sont rencontrées dont la traversée nécessite pour leur protection la

pose de tubages ne permettant pas d'atteindre la profondeur minimale susvisée.

Dans chacun des cas visés ci-dessus, le Contractant inf01mera le Ministre et sera autorisé à
suspendre le forage et ledit forage sera réputé avoir été foré à la profondeur minimale susvisée.

4.5 Si le Contractant, au Cours soit de la première phase de la période de recherche, soit de la deuxième

phase de la période de recherche, définies respectivement aux articles 3.1 et 32 ci-dessus, réalise
un nombre de forages d'exploration supérieur aux engagements minima stipulés respectivement
aux articles 4.1 et 4.2 ci-dessus pour ladite phase, les forages d'exploration excédentaires pourront
être reportés sur la ou les phases suivantes de la période de recherche et viendront en déduction
des engagements minima de travaux stipulés pour la ou lesdites phases,

Aux fins de l'application des articles à 4.5 ci-dessus, les forages effectués dans le cadre d'un
programme d'évaluation d'une découverte ne seront pas considérés comme des forages
d'exploration et, en cas de découverte d'Hydrocarbures, seul un puits par découverte sera réputé

être un forage d'exploration.

4,6 Dans les trente (30) jours suivant la Date d'Effet, le Contractant devra remettre au Ministre une

garantie bancaire émise par une banque internationale de premier rang, conformément à l'Annexe
3, de trois millions (3 000 000) de Dollars, couvrant ses engagements minima de travaux pour la
première phase de la période de recherche définie à l'article 4.1 ci-dessus.

En cas de renouvellement de l'Autorisation d'Exploration, le Contractant devra également remettre
au Ministre, dans les trente (30) jours suivant réception de l'arrêté du Ministre constatant le
renouvellement, une garantie bancaire émise par une banque internationale de premier rang
conformément à l'Annexe 3, de vingt deux millions (22 000 000) de Dollars pour la deuxième
phase de la période de recherche et de vingt deux millions (22 000 000) de Dollars pour la
troisième phase de la période de recherche, couvrant ses engagements minima de travaux pour la

phase concernée.

Si au terme d'une phase quelconque de la période de recherche ou en cas de renonciation totale
ou de résiliation du Contrat, les travaux de recherche n'ont pas atteint les engagements minima
souscrits au présent article 4, le Ministre aura le droit d'appeler la garantie pour un montant égal
au montant de la garantie après déduction du coût estimé des travaux minima éventuellement

exécutés.

Ce coût sera orfaitairementcalculé en utilisant les coûts unitaires suivants :
a) Deux mille (2 000) de Dollars par kilomètre carré de sismique 31).

b) Vingt deux millions (22 000 000) de Dollars par forage d'exploration.

CEP C-31 S Page

CEP

LU OS.
Le paiement effectué, le Contractant sera réputé avoir rempli ses obligations minimales de
travaux de recherche au titre de l'article 4 du présent Contrat ; le Contractant pourras sauf en cas

Page 12
d'annulation de l'Autorisation d'Exploration pour un manquement majeur au présent Contrat,
continuer à bénéficier des stipulations dudit Contrat et, en cas de demande recevable, obtenir le
renouvellement de l'Autorisation dExploration.

ARTICLE 5 : ETABLISSEMENT ET APPROBATION DES
PROGRAMMES ANNUELS DE TRAVAUX

5.1 Au plus tard deux (2) mois après la Date d'Effet, le Contractant préparera et soumettra au Ministère

pour approbation un Programme Annuel de Travaux détaillé poste par poste y compris le Budget
Annuel correspondant pour l'ensemble du Périmètre de Recherche en spécifiant les Opérations
Pétrolières se rapportant à la période allant de la Date d'Effet au 31 décembre suivant.

Ensuite, au plus tard deux (2) mois avant le début de chaque Année Civile, le Contractant
préparera et soumettra au Ministère pour approbation un Programme Annuel de Travaux détaillé
poste par poste y compris le Budget Annuel correspondant pour l'ensemble du Périmètre de
Recherche puis, le cas échéant, pour le ou les Périmètre(s) d'Exploitation en spécifiant les
Opérations Pétrolières qu'il .se propose de réaliser au cours de FAnnée Civile suivante.

Chaque Programme Annuel de Travaux et le Budget Annuel correspondant seront subdivisés
entre les différentes activités d'exploration, et s'il y a lieu, d'évaluation pour chaque découverte,
de développement et de production pour chaque gisement commercial.

5.2 Si le Ministère estime que des révisions ou modifications au Programme Annuel de Travaux et au

Budget Annuel correspondant sont nécessaires et utiles, il doit le notifier paf écrit au Contractant
avec toutes les justifications jugées utiles dans un délai de quarante cinq (45) jours suivant leur
réception. Dans ce cas, le Ministère et le Contractant se réuniront aussi rapidement que possible
pour étudier les révisions ou modifications demandées et établir d'un commun accord le
Programme Annuel de Travaux et le Budget Annuel correspondant dans leur forme définitive,
suivant les règles de l'art en usage dans l'industrie pétrolière internationale. La date d'adoption du
Programme Annuel de Travaux et du Budget Annuel correspondant sera la date de raccord mutuel

susvisé.

En l'absence de notification par le Ministère au Contractant de son désil' de révision ou
modification dans le délai de quarante cinq (45) jours susvisés, ledit Programme Annuel de
Travaux et le Budget Annuel correspondant seront réputés acceptés par le Ministère à la date
d'expiration dudit délai.

Dans tous les cas, chaque opération du Programme Annuel de Travaux, pour laquelle le

CEP C-31 4 Page

VAN eD

L
Ministère n'aura pas demandé de révision ou modification, devra être réalisée par le Contractant

dans les délais prévus.

CEP c-31 Page 13
5,3 Les Parties admettent que les résultats acquis au cours du déroulement des travaux ou que des
circonstances particulières peuvent justifier des changements au Programme Annuel de Travaux
et au Budget correspondant, Dans ce cas, après notification au Ministère, le Contractant pourra
effectuer de tels changements soUSs réserve que les objectifs fondamentaux dudit Programme
Annuel de Travaux ne soient pas modifiés.

ARTICLE 6 : OBLIGATIONS DU CONTRACTANT DANS
LA CONDUITE DES OPERATIONS PETROLIERES

6.1 Sans préjudice des stipulations de l'article 21 ci-dessous, le Contractant devra fournir tous les fonds
nécessaires et acheter ou louer tous les matériels, équipements et matéliaux indispensables à la
réalisation des Opérations Pétrolières. Le Contractant est responsable de la préparation et de
l'exécution des Programmes Annuels de Travaux qui devront être réalisés de la manière la plus
appropriée en respectant les règles de l'art en usage dans l'industrie pétrolière internationale,

6.2 À la Date d'Effet du plésent Contrat, Total E&P Mauritania Blocks DW B.V. est désignée comme
Opérateur et sera responsable de la conduite et de l'exécution des Opérations Pétrolières.
L'Opérateur, au nom et pour le compte du Contractants communiquera au Ministre tous rapports,
informations et renseignements visés dans le présent Contrat. Tout changement d'Opérateur
envisagé par les entités du Contractant devra recevoir l'approbation préalable du Ministre,
laquelle ne sera pas refusée sans raison dûment motivée.

6.3 L'Opérateur doit maintenir pendant la durée du Contrat en Mauritanie, une succursale qui sera
notamment dotée d'un responsable ayant autorité pour la conduite des Opérations Pétrolières et
auquel pourra être remise toute notification au titre du présent Contrat.

64 Le Contractant devra au cours des Opérations Pétrolières prendre toutes les mesures nécessaires à la
protection de l'environnement.

Il devra en particulier, pour toute Opération Pétrolière soumise à autorisation préalable selon le
Code de l'Environnement, soumettre au Ministre, selon le cas, les études ou notices d'impact
environnemental requises pour ce type d'opération, réaliser les mesures et observer les
restrictions prévues au plan de gestion environnementale, fournir les déclarations et se soumettre
aux contrôles prévus par le Code de l'Environnement.

Le Contractant devra en outre prendre toutes les dispositions raisonnables selon les règles de l'art
de l'industrie pétrolière internationale pour :

a) s'assurer que l'ensemble des installations et équipements utilisés pour les besoins des

Opérations Pétrolières soient à tout moment en bon état et en confotmité avec les

CEP C-31 ® Page

&) LA
normes applicables, y compris celles qui résultent des conventions internationales ratifiées

par la République Islamique de Mauritanie relatives à la prévention de la pollution ,

b) éviter les pertes et rejets :

CEP c-31 Page 14
- d'Hydrocarbures, y compris le brulage à la torche du Gaz Naturel (à l'exception des cas
prévus à l'article 40 de la loi poltant Code des Hydrocarbures Bruts, sous peine d'une amende
dont le montant sera déterminé ultérieurement, par un décret pris en Conseil des Ministres, et
qui n'excèdera en aucune circonstance vingt (20) pour cent du prix du marché du gaz pour le
Gaz Naturel, ayant cours en Mauritanie), - de boues, ou - de tous autres produits utilisés dans
les Opérations Pétrolières, et en disposer conformément au plan de gestion environnementale
susvisé. L'amende susvisée n'est considérée ni comme Coût Pétrolier récupérable ni comme

charge déductible.
c) NON APPLICABLE

d) stocker les Hydrocarbures produits dans les installations et réceptacles construits à cet effet

e) sans préjudice des stipulations de l'article 23.2 ci-après, démanteler les installations qui ne
seront plus nécessaires aux Opérations Pétrolières et réhabiliter les sites ;

f) et, généralement prévenir la pollution du sol et du sous-sol, de l'eau et de l'atmosphère, ainsi
que les dégradations de la faune et de la flore.

6.5 Le Contractant devra au cours des Opérations Pétrolières prendre toutes les mesures nécessaires pour
assurer la sécurité et protéger la santé des personnes selon les règles de l'art de l'industrie
pétrolière internationale et la réglementation mauritanienne en vigueur, et notamment mettre en
place:

a) des moyens appropriés de prévention, de réponse rapide et de prise en charge des risques, y
compris les risques de blow-out;

b) des mesures d'information, de formation et des moyens adaptés aux risques y compris les
équipements de protection individuelle, les matériels de lutte contre l'incendie ainsi que les
moyens de premier secours et d'évacuation prompte des victimes,

66 Tous les travaux et installations érigés par le Contractant en vertu du présent Contrat
CEP C-31 @ Page
NI 128

devront, selon la nature et les circonstances, être construits, indiqués, balisés et équipés de façon
à laisser en tout temps et en toute sécurité le libre passage à l'intérieur du Périmètre de Recherche.

6.7Dans l'exercice de son droit de construire, exécuter des travaux et maintenir toutes les installations
nécessaires aux fins du présent Contrat, le Contractant ne devra pas occuper des terrains situés à
moins de cinq cents (500) mètres de tous édifices religieux, culturels ou non, lieux de sépulture,
enclos murés, cours et jardins, habitations, groupes d'habitations, villages* agglomérations,
puits, points d'eau, réservoirs, rues, routes, chemins de fer, conduites d'eau, canalisations, travaux
d'utilité publique, ouvrages d'art, sans l'accord préalable du Ministre. Le Contractant sera tenu
de réparer tous dommages que ses travaux auront pu occasionner.

CEP c-31 Page 15
68

69

6.10

Le Contractant s'engage à accorder sa préférence aux entreprises et produits mauritaniens, à
conditions équivalentes en termes de prix, quantité, qualité, conditions de paiement et délai de
livraison, et à requérir de ses sous-traitants un engagement similaire.

Tous les contrats d ‘approvisionnement, de construction ou de service d'une valeur supérieure à
sept cent cinquante mille (750 000) de Dollars s'il s'agit de travaux de recherche/appréciatlon et
deux millions (2 000 000) de Dollars s'il s'agit de travaux de développement/exploitation, doivent
l'objet d'appels d'offres parmi des candidats mauritaniens et étrangers, sauf accord préalable du
Ministre.

Des copies de tels contrats conclus au cours de chaque Trimestre seront transmises au Ministre
dans les trente (30) jours suivant la fin du Trimestre concerné.

Le Contractant s'engage à accorder sa préférence, à conditions économiques équivalentes, à
l'achat des biens nécessaires aux Opérations Pétrolières par rapport à leur location ou à toute
autre forme de bail, et à requérir de ses sous-traitants un engagement similaire.

À cet effet, chaque Budget Annuel visé à l'article 5 devra préciser tous les projets de
contrats de location d'une valeur annuelle supérieure à sept cent cinquante mille (750
000) Dollars.

Sans préjudice des obligations et de responsabilité du Contractant en matière de protection de
l'environnement, les Parties acceptent de collaborer en vue de prendre en charge la maîtrise des
risques environnementaux, selon le principe de précaution. A cet effet, le Contractant accepte de
contribuer au financement de la Commission Environnementale par le versement d'un montant
de deux cent mille Dollars (200 000) par Année Civile jusqu'à la première production
commerciale, et, à partir de la première production commerciale découlant d'une Autorisation
d'Exploitation, un montant de trois cent cinquante mille Dollars (350 000) par Année Civile. Les
versements susvisés seront considérés comme des Coûts Pétroliers récupérables au titre des
stipulations de l'article 10.2 ci-dessous et comme des charges déductibles de l'impôt sur les
bénéfices industriels et commerciaux

CEP C-31 Page

conformément à l'afticle 82 du Code des Hydrocarbures Bruts. Le Contractant aura le droit de se
faire représenter au sein de la Commission Environnementale pour la durée du présent Contrat,
et nommera un (1) représentant à cet effet.

ARTICLE 7 DROITS DU CONTRACTANT DANS LA
CONDUITE DES OPERATIONS PETROLIF.RES

7.1 Le Contractant a le droit exclusif d'effectuer les Opérations Pétrolières à l'intérieur du

Périmètre de Recherche ou de tout Périmètre d'Exploitation qui en découle, dès lors que
celles-ci sont conformes aux termes et conditions du présent Contrat, du Code des

CEP c-31 Page 16
Hydrocarbures Bruts ainsi qu'aux dispositions des lois et règlements en vigueur en
Mauritanie, et qu'elles sont exécutés selon les règles de l'art de l'industrie pétrolière
internationale.

7.2 Aux fins de l'exécution des Opérations Pétrolières, le Contractant bénéficie des droits prévus à
l'article 54 du Code des Hydrocarbures Bruts.

7.3 Les frais, indemnités, et en général toutes charges découlant de l'occupation des terrains visée aux
articles 55 à 57 du Code des Hydrocarbures Bruts seront à la charge du Contractant et seront
récupérables en tant que Coûts Pétroliers conformément aux stipulations de l'article 10.2 ci-
dessous.

74 L'expiration d'une Autorisation de Recherche ou d'une Autorisation d'Exploitation, ou le rendu
obligatoire ou volontaile, partiel ou total d'un Périmètre de Recherche ou d'un Périmètre
d'Exploitation est sans effet à l'égard des droits résultant de l'article 7.2 ci-dessus pour le
Contractant, sur les travaux et installations réalisés en application des stipulations du présent
article 7 sous réserve que lesdits travaux et installations continuent à être utilisés dans le cadre de
l'activité du Contractant sur la partie conservée ou sur d'autres périmètres de recherche ou
d'exploitation en Mauritanies

7.5 Sous réserve des stipulations des articles 6.8 et 6.9 ci-dessus, le Contractant a la liberté de choix des
fournisseurs et des sous-traitants et bénéficie du régime douanier prévu à l'article 18 du présent
Contrat.

7.6 Sauf stipulations contraires du Contrat, aucune restriction ne sera apportée à l'entrée, au séjour, à la
liberté de circulation, d'emploi et de rapatriement des personnes et de leurs familles ainsi que de
leurs biens, pour les employés du Contractant et ceux de ses soustraitants sous réserve du respect
de la législation et la réglementation du travail ainsi que des lois sociales en vigueur en
Mauritanie.

Le Ministère facilitera la délivrance au Contractant, ainsi qu'à ses agents, à ses sous-traitants et à

leurs familles, de toutes autorisations administratives éventuellement requises en

Page

&

relation avec les Opérations Pétrolières effectuées dans le cadre du présent Contrat, y

compris les visas d'entrée et de sortie.

ARTICLE 8 : SURVEILLANCE DES OPERATIONS PETROLIERES
ET RAPPORTS D'ACTIVITE CONFIDENTIALITE

8.1 Les Opérations Pétrolières seront soumises à la surveillance du Ministère conformément aux
dispositions du Titre VIII du Code des Hydrocarbures Bruts. Les représentants du Ministère
dûment mandatés auront notamment le droit de surveiller les Opérations Pétrolières, d'inspecter
les installations, équipements, matériels et d'auditer les procédures, normes, enregistrements et

CEP c-31 Page 17
livres afférents aux Opérations Pétrolières, sous réserve de ne pas interférer dans le bon
déroulement desdites Opérations.

Aux fins de permettre l'exercice des droits Visés ci-dessus, le Contractant fournira aux
représentants du Ministère et aux autres agents de l'Etat chargés de la supervision des Opérations
Pétrolières une assistance raisonnable en matière de moyens de transport et d'hébergement. Les
dépenses de transport et d'hébergement directement liées à la surveillance et à l'inspection seront
à la charge du Contractant. Lesdites dépenses seront considérées comme des Coûts Pétroliers
récupérables selon les stipulations de l'article 10.2 du présent Contrat et comme charges
déductibles aux fins du calcul du Bénéfice Industriel et Commercial.

8.2 Le Contractant tiendra le Ministère régulièrement informé du déroulement des Opérations
Pétrolières, Il devra notamment fournir au Ministère les programmes et informations suivants :
a) Un programme de travaux pour toute campagne géologique ou géophysique, trente (30) jours

au moins avant le début de la campagne en question et précisant notamment sa localisation,
ses objectifs, les techniques et équipements utilisés, le nom et l'adresse de l'entreprise qui
réalisera les travaux, la date de démarrage et la durée projetée, le nombre de kilomètres de
lignes sismiques, les coûts estimés et les moyens de sécurité mis en place si l'usage

d'explosifs est envisagée

b) Un programme de travaux pour tout forage, trente (30) jours au moins avant le début du
forage en question et précisant notamment sa localisation précise, un descriptif détaillé des
travaux envisagés, y compris les techniques de forage et les opérations associées, sa
profondeur, son objectif géologique, la date de démarrage et la durée projetée, les coûts
estimés du programme, un résumé des données géologiques et géophysiques ayant motivé

la décision du Contractant, le nom et l'adresse de l'entreprise de forage ainsi

Page

AS = %
à >
que la désignation de la plate forme de forage, le nom et l'adresse de tous autres soustraitants

recrutés pour cette opération, et les mesures de sécurité envisagées.

c) Un préavis de trente (30) jours concernant tout abandon d'un puits producteur et de soixante
douze (72) heures s'il s'agit d'un puits non-producteur.

d) Un préavis de soixante douze (72) heures concernant toute suspension de forage ou toute
reprise de forage suspendu pour plus de trente (30) jours.

Tout accident impliquant un arrêt de travail ou un dommage matériel important survenant dans
le cadre des Opérations Pétrolières devra immédiatement et au plus tard dans les vingt quatre
(24) heures être notifié au Ministre.

CEP c-31 Page 18
8.3 Le Ministère peut exiger du Contractant la réali:
nécessaires pour assurer la sécurité et l'hygiène dans le cadre des Opérations Pétrolières

tion, à la charge de ce derniers de tous travaux
conformément à l'article 6.5 ci-dessus.

84 Le Ministère aura accès à toutes les données originales résultant des Opérations Pétrolières
entreprises par le Contractant à l'intérieur du Périmètre de Recherche et du ou des Périmètre(s)
d'Exploitation tels que rapports géologiques, géophysiques, pétro-physiques, de forage, de mise
en exploitation et de tous autres rapports généralement requis pour les Opérations Pétrolières.

8.5 Le Contractant s'engage à fournir au Mimstère les rapports périodiques suivants :
a) Des rapports journaliers sur les activités de forage ;

b) Des rapports hebdomadaires sur les travaux d'acquisition de géophysique ,

c) À compter de l'octroi d'une Autorisation d'Exploitation, dans les quinze (15) jours suivant
la fin de chaque Trimestre, un rapport détaillé sur les activités de développement ;

d) A compter du démarrage de la production, dans les quinze (15) jours suivant la fin de
chaque mois, un rapport d'exploitation précisant notamment chacune des quantités
d'Hydrocarbures produites, utilisées dans les Opérations Pétrolières, stockées; perdues ou
brulées, et vendues, au cours du mois précédent ainsi qu'une estimation de chacune des
quantités en question pour le mois en cours. Pour ce qui concerne les Hydrocarbures
vendus, le rapport précisera pour chaque vente l'identité de IF acheteur, la quantité vendue
et le prix obtenu ;

e) Dans les trente (30) jours suivant la fin de chaque Trimestre, un rapport relatif aux

Opérations Pétrolières réalisées pendant le Trimestre écoulé, comprenant notamment

CEP C-31 À Page

A gi €)
AW
une description des Opérations Pétrolières réalisées et un état détaillé des Coûts Pétroliers

engagés, ventilés notamment par Périmètre de Recherche/ Exploitation et par nature +

f) Dans les trois (3) mois suivant la fin de chaque Année civile, un rapport relatif aux
Opérations Pétrolières réalisées pendant l'Année Civile écoulée, ainsi qu'un état détaillé des
Coûts Pétroliers engagés ventilés notamment par Périmètre de Recherche/ Exploitation et
par nature et un état du personnel employé par le Contractant, indiquant le nombre
d'employés, leur nationalité, leur fonction, le montant total des salailes, le taux de
mauritanisation des emplois, ainsi qu'un rapport sur les soins médicaux et l'instruction qui

leur sont donnés.
g) Tout autre rapport généralement requis dans le cadre des Opérations Pétrolières.

8.6En outre, les rapports, données et documents suivants seront fournis au Ministère dans le mois suivant
leur établissement ou leur obtention :

a) Deux (2) exemplaires des rapports géologiques réalisés dans le cadre de l'exploration:

CEP c-31 Page 19
b) Deux (2) exemplaires des rapports géophysiques réalisés dans le cadre de l'exploration. Le
Ministère aura accès aux originaux de tous les enregistrements réalisés (bandes magnétiques
ou autre support) et pourra, sur sa demande, en obtenir des copies ;

c) Deux (2) exemplaires des rapports d'implantation et de fin de forage pour chacun des forages
réalisés ;

d) Deux (2) exemplaires de toutes les mesures, tests, essais et diagraphies enregistrés en cours
de forage (rapports de fin de forage);

e) Deux (2) exemplaires de chaque rapport d'analyses (pétrographie, bio stratigraphie,
géochimie ou autre) effectuées sur les carottes, les déblais ou les fluides prélevés dans
chacun des forages réalisés y compris les supports de reproduction adéquats des

photographies y afférentes;
f) Une portion représentative des carottes prises, des déblais de forage prélevés dans chaque

puits ainsi que des échantillons des fluides produits pendant les tests ou essais de production
seront également fournis dans les délais raisonnables.

g) En outre, le Contractant pourra exporter librement des échantillons des carottes prises, des
déblais de forage prélevés et des fluides produits;

87

CEP C-31 & Page

[es
h) Et d'une façon générale, deux (2) exemplaires de tous autres rappofls généralement requis
pour les Opérations Pétrolières.

Les rapports, études et autres résultats visés au présent article 8.6, ainsi que ceux visés à

l'article 8.5 ci-dessus, seront fournis sur supports adéquats en format numérique et papier.

Les Parties s'engagent à considérer comme confidentielles et à ne pas communiquer à des Tiers
ou publier, sauf accord préalable du Ministre, les données et informations de nature technique
se rapportant aux Opérations Pétrolières et qui ne seraient pas déjà dans le domaine public,
pendant toute la durée du Contrat.

En cas de rendu de surface ou de renonciation à un périmètre, le Contractant s'engage à
considérer comme confidentielles et à ne pas communiquer à des Tiers ou publier, sauf accord
préalable du Ministre, les données et informations se rapportant au périmètre en question et qui
ne seraient pas déjà dans le domaine public.

Après la renonciation, la résiliation ou l'expiration du Contrat, le Contractant s'engage à
considérer comme confidentielles et à ne pas communiquer à des Tiers ou publier, sauf accord
préalable du Ministre les données et informations se rapportant aux Opérations Pétrolières et qui
ne seraient pas déjà dans le domaine public.

CEP c-31 Page 20
88  Nonobstant les stipulations de l'article 8.7, l'Etat pourra communiquer les données et
informations:

a) À tous fournisseurs de services et consultants professionnels intervenant dans le cadre du
contrôle des Opérations Pétrolières, après obtention d'un engagement similaire de
confidentialité ,

b) À toute banque, institution ou établissement financier auprès desquels une entité de l'Etat
sollicite ou obtient un financement, après obtention d'un engagement similaire de
confidentialité:

c) Dans le cadre de toute procédure contentieuse en matière judiciaire, administrative ou

arbitrale.

8.9 Nonobstant les stipulations de l'article 8.7, le Contractant pourra communiquer les données et
informations:

a) À toute Société Affiliée ;
b) À tous fournisseurs de services et consultants professionnels intervenant dans le cadre des
Opérations Pétrolières, après obtention d'un engagement similaire de confidentialité;
LL

CEPC-31 @ Page
À Lo

c) À toute société intéressée de bonne foi dans la réalisation d'une cession éventuelle, après
obtention de cette société, d'un engagement de garder confidentiels ces Informations et

renseignements et de les utiliser aux seules fins de ladite cession:

d) À toute banque ou établissement financier auprès desquels une entité du Contractant sollicite

ou obtient un financement, après obtention d'un engagement similaire de confidentialité;

e) Lorsque et dans la mesure où le règlement d'une bourse de valeurs reconnue l'exige ;
f) dans le cadre de toute procédure contentieuse en matière judiciaire, administrative ou

arbitrale.

8,10 Le Contractant devra rapporter au Ministre dans les plus brefs délais toute information relative aux
substances minérales rencontrées durant les Opérations Pétrolières.

8+1 1 Le Contractant devra participer à la mise en œuvre de l'Initiative pour la Transparence des
Industries Extractives (ITIE) conformément à l'article 98 du Code des Hydrocarbures Bruts.

CEP c-31 Page 21
ARTICLE 9 : EVALUATION D'UNE DECOUVERTE ET OCTROI
D'UNE AUTORISATION D'EXPLOITATION

9.1 Si le Contractant découvre des Hydrocarbures dans le Périmètre de Recherche, il devra le notifier

par écrit au Ministre aussitôt que possible et au plus tard quarante huit (48) heures après la fin
des travaux de forage sur le puits de découverte, effectuer, conformément aux règles de l'art en
usage dans l'industrie pétrolière internationale, les tests nécessaires. Dans les trente (30) jours
suivant la date de fermeture provisoire ou d'abandon du puits de découverte, le Contractant devra
soumettre au Ministre un rapport donnant toutes les informations afférentes à ladite découverte
et formulant les recommandations du Contractant sur la poursuite ou non de son évaluation.

9.2 Si le Contractant désire entreprendre les travaux d'évaluation de la découverte susvisée, il devra

soumettre avec diligence au Ministre pour approbation le programme des travaux d'évaluation,
le calendrier de réalisation et l'estimation du budget correspondant, au plus tard dans les six (6)
mois suivant la date de notification de la découverte visée à l'article 9.1 cidessus.

Le Contractant devra alors engager avec le maximum de diligence les travaux d'évaluation
conformément au programme établis étant entendu que les stipulations des articles et 5.3 ci-

dessus s'appliqueront audit programme.

9*3 Dans les trois (3) mois suivant l'achèvement des travaux d'évaluation, et au plus tard trente
(30) jours avant l'expiration de la troisième phase de la période de recherche définie à
CEPC-31 g@ Page
ÿ 8:
[NU \L (e
> \

l'article 32, éventuellement prorogée conformément aux stipulations des articles 3,3 et 3.4 ci-
dessus, le Contractant soumettra au Ministre un rapport détaillé donnant toutes les informations
techniques et économiques relatives au gisement ainsi découvert et évalué, et établissant le
caractère commercial ou non de ladite découverte.

Ce rapport inclura notamment les informations suivantes : les caractéristiques géologiques,
pétrophysiques et la délimitation estimée du gisement; les résultats des tests et essais de
production réalisés; la nature, les propriétés et le volume des Hydrocarbures qu'il renferme, une
étude technico-économique préliminaire de la mise en exploitation du gisement.

9.4 Toute quantité d'Hydrocarbures produite à partir d ‘une découverte avant que celle-ci n'ait été

déclarée commerciale, si elle n'est pas utilisée pour la réalisation des Opérations Pétrolières ou
perdue, sera soumise aux stipulations de l'article 10 du présent Contrat.

9.5 Un gisement considéré par le Contractant comme commercialement exploitable lui donne droit à une

Autorisation d'Exploitation. Dans ce cas, le Contractant soumettra au Ministre, dans les trois (3)
mois suivant la soumission du rapport visé à l'article 9.3 ci-dessus, et au plus tard trente (30)
jours avant l'expiration de la troisième phase de la pétiode de recherche définie à l'article 3,2,
éventuellement prorogée conformément aux stipulations des articles 3.3 et 3.4 ci-dessus, une
demande d'Autorisation d'Exploitation, Ladite demande précisera la délimitation latérale et

CEP c-31 Page 22
stratigraphique du Périmètre d'Exploitation, lequel ne portera que sur les limites présumées du
gisement découvert et évalué à l'intérieur du Périmètre de Recherche alors en cours de validité et
sera accompagnée des justifications techniques nécessaires à ladite délimitation, La demande
d'Autorisation d'Exploitation susvisée sera accompagnée d'un programme de développement et
de production détaillé, comprenant notamment pour le gisement concerné,

a) Une estimation des réserves récupérables, prouvées et probables et du profil de production
correspondant, ainsi qu'une étude sur les méthodes de récupération des

Hydrocarbures et la valorisation du Gaz Naturel;

b) La description des travaux et installations nécessaires à la mise en exploitation du gisement,
tels que le nombre de puits, les installations requises pour la production, la séparation, le

traitement, le stockage et le transport des Hydrocarbures;

c) Le programme et le calendrier de réalisation desdits travaux et installations, y compris la

date prévisionnelle de démarrage de la production;

d) L'estimation des investissements de développement et des coûts d'exploitation éclatés par
année ainsi qu'une étude économique confirmant le caractère commercial du gisement ,

M
CEP C-31 Page

de financement de ces investissements par chacune des entités constituant le
Contractant ;

f) L'étude d'impact sur l'environnement du projet de développement, réalisée par le
Contractant conformément aux dispositions du Code de l'Environnement.

g) Un schéma indicatifde Programme de Réhabilitation.

Le Ministre pourra proposer des révisions ou modifications au programme de développement et
de production susvisé, ainsi qu'au Périmètre d'Exploitation demandé, en les notifiant au
Contractant avec toutes les justifications jugées utiles, dans les quatre-vingtdix (90) jours suivant
la réception dudit programme. Les stipulations de l'article 5.2 cidessus s'appliqueront audit
programme en ce qui concerne son adoption.

Lorsque les résultats acquis au cours du développement justifient des changements au
programme de développement et de production, ledit programme pourra être modifié en utilisant
la même procédure que celle visée ci-dessus pour son adoption initiale.

9.6 L'Autorisation d'Exploitation sera accordée par le Ministre dans les quarante-cinq (45) jours
suivant la date d'adoption par les Parties du programme de développement et de
production. L'octroi d'une Autorisation d'Exploitation entraine l'annulation de
l'Autorisation d'Exploration à l'intérieur du Périmètre d'Exploitation, mais la laisse
subsister à l'extérieur de ce périmètre jusqu'à sa date d'expiration sans modifier les

CEP c-31 Page 23
engagements minima de travaux d'exploration prévus à l'article 4 ci-dessus pour la phase
en question de la période de recherche.

9.7 Si le Contractant effectue plusieurs découvertes commerciales dans le Périmètre de Recherches
chacune d'elles donnera lieu, conformément aux articles 9.5 et 9.6 ci-dessus, à une Autorisation
d'Exploitation séparée correspondant à un Périmètre d'Exploitation.

9,8 Si au cours de travaux ultérieurs à l'octroi d'une Autorisation d'Exploitation, il apparaît que le
gisement a une extension supérieure à celle initialement prévue conformément à l'article 9,5 ci-
dessus, le Ministre accordera au Contractant, dans le cadre de l'Autorisation d'Exploitation déjà
octroyée, la portion supplémentaire à condition que l'extension fasse partie intégrante du
Périmètre de Recherche en cours de validité et que le Contractant fournisse les justifications
techniques de l'extension demandée.

S'il apparaît que le gisement a une extension inférieure à celle initialement prévue, le Ministte
pourra demander au Contractant de rendre la ou les portion(s) extérieure(s) aux limites du
gisement.

9.9 Au cas où un gisement s'étend au-delà des limites du Périmètre de Recherche en cours de

validités le Ministre pourra demander au Contractant d'exploiter ledit gisement en
EU
CEP C-31 Page
& B!

association avec le titulaire du périmètre adjacent suivant les dispositions de l'article 53 du Code
des Hydrocarbures Bruts, Dans les douze (12) mois suivant la demande écrite du Ministre, le
Contractant devra lui soumettre, pour approbation, un projet de programme de développement et
de production du gisement concerné, établi en accord avec le titulaire du périmètre adjacent.
Nonobstant les stipulations de l'article 9.8 ci-dessus, si ledit périmètre adjacent est une zone sans
titulaire, les Parties pourront convenir par avenant au présent Contrat que cette zone sera jointe
au Périmètre de Recherche et sera incluse dans le projet de programme de développement et de
production du gisement concerné.

9.10 Le Contractant devra démarrer les opérations de développement incluant les études nécessaires, au
plus tard six (6) mois après la date d'octroi de l'Autorisation d'Exploitation visée à l'article 9.6 ci-
dessus et devra les poursuivre avec le maximum de diligence. Le Contractant s'engage à réaliser
les opérations de développement et de production suivant les règles de l'art en usage dans
l'industrie pétrolière internationale permettant d'assurer la récupération optimale des
Hydlocarbures contenus dans le gisement, Le Contractant s'engage à procéder dès que possible
aux études de récupération assistée en consultation avec le Ministère et à utiliser de tels procédés
si, d'après l'appl'éciation du Contractant, ces derniers conduisent dans des conditions
économiques à une amélioration du taux de récupération.

9.11 La durée de la période d'exploitation pendant laquelle le Contractant est autorisé à assurer la
production d'un gisement déclaré commercial est fixée à vingt-cinq (25) ans si l'exploitation porte
sur des gisements de Pétrole Brut et trente (30) ans si l'exploitation porte sur des gisements de
Gaz Sec, à compter de la date d'octroi de l'Autorisation d'Exploitation correspondante

CEP c-31 Page 24
A l'expiration de la période initiale d'exploitation définie ci-dessus, l'Autorisation
d'Exploitation pourra être renouvelée pour une période additionnelle de dix (10) ans au
plus sur demande motivée du Contractant soumise au Ministre au moins un (1) an avant
ladite expiration, à la condition que le Contractant ait rempli toutes ses obligations
contractuelles durant la période initiale d'exploitation et qu'il justifie qu'une production
commerciale à partir du Périmètre d'Exploitation reste possible pendant la période

additionnelle sollicitée.

9.12 Pour tout gisement ayant donné lieu à l'octroi d'une Autorisation d'Exploitation, le Contractant doit,
sans préjudice des stipulations de l'article 21 ci-dessous, réaliser à ses frais toutes les Opérations
Pétrolières utiles et nécessaires à la mise en exploitation du gisement, conformément au
pmgramme de développement et de production adopté,

Toutefois si le Contractant estime, sur la base des connaissances techniques acquises sur ce
gisement et peut faire la preuve comptable au cours du programme de développement et de

production ou au cours de l'exploitation que produire dudit gisement ne peut être ou ne peut

Page
À

plus être commefl'ialement rentable, bien que le puits de découvefte et les travaux d'évaluation

CEP C-31

aient conduit à l'octroi d'une Autorisation d'Exploitation conformément au présent Contrat, le
Ministre s'engage à ne pas obliger le Contractant à poursuivre les travaux et à rechercher, dans la
mesure du possible, avec le Contractant des aménagements technicoéconomiques qui
permettraient au Contractant de considérer l'exploitation rentable dudit gisement. Dans le cas où
le Contractant décide de ne pas poursuivre les travaux d'exploitation et si le Ministre le lui
demande, le Contractant renoncera à l'Autorisation d'Exploitation concernée et aux droits qui y
sont attachés.

ontractant pourra à tout moment, sous réserve de le notifier au Ministre par écrit avec un
9*13 Le Contractant tout 1e del tifi Minist t
préavis d'au moins six (6) mois, renoncer totalement ou partiellement à une Autorisation

d'Exploitation, à condition d'avoir satisfait à toutes les obligations prévues dans le présent
Contrat.

9.14 Le Contractant s'engage pendant la durée des Autorisations d'Exploitation à produire annuellement
des quantités d'Hydrocarbures de chaque gisement selon les normes généralement admises dans
l'industrie pétrolière internationale en prenant principalement en considération les règles de bonne
conservation des gisements et la récupération optimale des réserves d'Hydrocarbures dans des
conditions économiques pendant la durée des Autorisations d'Exploitation concernées.

9.15 L'arrêt de la production d'un gisement pendant une durée supérieure à six (6) mois consécutifs,
décidé par le Contractant sans l'accord du Ministre, pourra entraîner l'annulation du présent
Contrat dans les conditions prévues à l'article 25 ci-dessousv

CEP c-31 Page 25
9.16 Le Ministre pourra mettre en demeure le Contractant par lettre recommandée avec accusé de
réception de remédier aux manquements ci-après dans un délai de trois (3) mois, si celui-ci, sans
raisons dûment justifiées :

a) n'a pas soumis un programme de travaux dévaluation de ladite découverte dans le délai
visé à l'article 9.2 ci-dessus ;

b) n'a pas réalisé les travaux d'évaluation de ladite découverte conformément au programme
d'évaluation et dans les délais visés à l'article 9.2 ci-dessus ;

c) ou n'a pas soumis de demande d'Autorisation d'Exploitation dans le délai visé à

l'article 9.5 ci-dessus.

Si le Contractant n'a pas remédié aux manquements ci-dessus dans le délai imparti, le Ministre
pourra alors lui demander d'abandonner immédiatement et sans contre partie tous ses droits sur les limites

présumées de ladite découverte, y compris sur les Hydrocarbures qui pourraient en être produits.

ELU
CEP C-31 Page

ro) \ ea)
L'Etat pourra alors réaliser tous travaux d'évaluation, de développement et de production de cette
découverte à condition toutefois de ne pas porter préjudice à la réalisation des Opérations

Strolièresdu Contractant dans le Périmètre de Recherche.

ARTICLE 10 : RECUPF,RATION DES COÛTS PETROLIERS ET
PARTAGE DE LA PRODUCTION

10.1 Dès le commencement d'une production régulière d'Hydrocarbures dans le cadre d'une Autorisation
d'Exploitation ou d'une autorisation de production anticipée, celle-ci sera partagée et commercial
isée conformément aux stipulations ci-dessous,

102 Pour la récupération des Coûts Pétroliers, le Contractant pourra retenir libi'ement chaque Trimestre,
au titre de chaque Autorisation d'Exploitation, une portion de la production totale égale à soixante
pour cent (60 %) pour le Pétrole Brut et à soixante cinq pour cent (65%) pour le Gaz Sec de la
quantité globale produite qui n'est ni utilisée dans les Opérations Pétrolières, ni perdue, ou
seulement un pourcentage inférieur qui serait nécessaire et suffisant.

La valeur de la portion de production totale allouée à la récupération par le Contractant des Coûts
Pétroliers, définie à l'alinéa précédent, sera calculée conformément aux stipulations des articles
14 et 15 ci-dessous.

Si au cours d'une quelconque Année Civile, les Coûts Pétroliers non encore récupérés par le
Contractant, en application des stipulations du présent article 10.2, dépassent l'équivalent en
valeur de soixante pour cent (60 %) s'il s'agit de Pétrole Brut et soixante cinq pour cent (65%) s'

il s'agit de Gaz Sec, de la production totale calculée comme indiqué ci-dessus, le surplus ne
pouvant être ainsi récupéré dans l'Année Civile considérée sera reporté sur la ou les Années

CEP c-31 Page 26
Civiles suivantes jusqu'à la récupération totale des Coûts Pétroliers ou la fin du présent Contrat,
La récupération des Coûts Pétroliers au titre d'un quelconque Trimestre sera assurée dans stipulé
à la Procédure Comptable.

10,3 La quantité des Hydrocarbures, au titre de chaque Autorisation d'Exploitation, restant au cours de
chaque Trimestre après que le Contractant ait prélevé sur la production totale la portion
nécessaire à la récupération des Coûts Pétroliers suivant les stipulations de I ‘article 102 ci-
dessus, sera partagée entre l'Etat et le Contractant de la façon suivante, en fonction de la valeur
du rapport «R » défini ci-après :

Valeur de «R » Part de l'Etat

Pait du Contractant

CEP C-31 à Page

eu)

CEP c-31 Page 27
Inférieure à I 31,5 % 68,5 %
Supérieure ou égale à I et inférieure à 1,5 34 % 66
Supérieure ou égale à 1,5 et inférieure à 2 36%
Supérieure ou égale à 2 et inférieure à 2,5 4100 59
Supérieure ou égale à 2,5 et inférieure à 3 46% 54 %
52% 48 0/0
Supérieure ou égale à 3
Pour l'application du présent article, le rapport « R » désigne le rapport « Revenus Nets

Cumulés » du Contractant sur « Investissements Cumulés » dans le Périmètre

d'Exploitation en questions où *

« Revenus Nets Cumulés » signifie la somme, depuis la Date d'Effet jusqu'à la fin du
Trimestre précédent, de la valeur des Hydrocarbures établie suivant les stipulations des
articles 14 et 15 ci-dessous obtenus par le Contractant au titre des stipulations des articles
102 et 10.3 ci-dessus ; diminuée des Coûts Pétroliers d'Exploitation encourus par le

Contractant, tels que définis et déterminés selon les stipulations de la Procédure Comptable, «

Investissements Cumulés » signifie la somme, depuis la Date d'Effet jusqu'à la fin du

Trimestre précédent, des Coûts Pétroliers d'Exploration et des Coûts Pétroliers de
Développement, encourus par le Contractant, tels que définis et déterminés selon les stipulations

de la Procédure Comptable.

10.4 L'Etat pourra recevoir sa part de production définie à l'article 10.3 ci-dessus, soit en nature, soit en
espèces conformément à l'article 10.6,

10.5Si l'Etat désire recevoir en nature tout ou partie de sa part de production définie à l'article
10.3 ci-dessus, le Ministre devra en aviser le Contractant par écrit au moins quatre-vingt-
dix (90) jours avant le début du Trimestre concerné, en précisant la quantité exacte qu'il
désire recevoir en nature durant ledit Trimestre et les modalités de livraison.
Dans ce but, il est convenu que le Contractant ne souscrira à aucun engagement de vente de la
part de pl0duction de l'Etat dont la durée serait supérieure à cent quatre-vingt (180) jours sans

que le Ministre n'y consente par écrit.

10.6 Si l'Etat désire recevoir en espèces tout ou partie de sa part de production définie à l'article

10.3 ci-dessus, ou si le Ministre n'a pas avisé le Contractant de sa décision de recevoir la part de
production de l'Etat en nature conformément à l'article 10.5 ci-dessus, le Contractant est tenu de
commercialiser la part de production que l'Etat désire recevoir en espèces pour le Trimestre
concerné, de procéder aux enlèvements de cette part au cours de ce Trimestre, et de verser à l'Etat,
dans les trente (30) jours suivant chaque enlèvement, un montant égal au produit de la quantité
correspondant à la pait de production de l'Etat par le prix de vente F.O.B., diminué des frais
inhérents à sa commercialisation.

Le Ministre aura le droit de demander le règlement des ventes de la quote-part de production
revenant à l'Etat assurées par le Contractant en Dollars ou en toute autre monnaie convertible
dans laquelle la transaction a eu lieu.

ARTICLE 11 : REGIME FISCAL
11.1 Chacune des entités constituant le Contractant est assujettie à l'impôt sur les bénéfices
industriels et commerciaux au titre des bénéfices nets qu'elle réalise en relation avec les
Opérations Pétrolières conformément aux articles 66 à 74 du Code des Hydrocarbures
Bruts ei aux stipulations de la Procédure Comptable définie à l'Annexe 2 du présent
Contrat. Le taux de cet impôt est fixé à vingt sept pour cent (27 %) pour toute la durée du
Contrat telle que définie à l'article 2.2 ci-dessus.

11.2 Aux fins de la détermination de l'impôt sur les bénéfices industriels et commerciaux, la valeur des
Hydrocarbures commercialisés par le Contractant au titre des articles 10.2 et 10,3 ci-dessus à
intégrer dans le bénéfice net imposable sera établie conformément aux stipulations de l'article 14
ci-dessous. Sans préjudice des stipulations de l'article 21 cidessous, le Contractant versera à l'Etat
les redevances superficiaires suivantes :

a) Deux (2) Dollars par kilomètre carré et par an durant la première phase de la période

de recherche:

b) Trois (3) Dollars par kilomètre carré et par an durant la deuxième phase de la période de
recherche ;

c) Quatre (4) Dollars par kilomètre carré et par an durant la troisième phase de la période de
recherche et durant toute prorogation prévue aux articles 3.3 et 3.4 ci-dessus:

d) Cent soixante-dix (170) Dollars par kilomètre carré et par an durant la validité de
l'Autorisation d'Exploitation.

Les redevances superficiaires visées aux alinéas a), b) et c) ci-dessus seront payées d'avance et

par année, au plus tard le premier jour de chaque Année Contractuelle, pour l'Année

me pres eee ne peus ent ne promets pue ne maneejue danmabe Rvrreegenneess pas emsne

LC
CEP C-31 Page

CEP c-31 Page 29
Contractuelle entière, selon l'étendue du Périmètre de Recherche détenu par le Contractant à la
date d'échéance desdites redevances,

La redevance superficiaire relative à une Autorisation d'Exploitation sera payée d'avance et par
année, au commencement de chaque Année Civile suivant l'octroi de l'Autorisation
d'Exploitation ou pour l'Année Civile dudit octroi, dans les trente (30) jours de la date d'octroi,
prorata temporis pour la durée restante de l'Année Civile en cours, selon l'étendue du Périmètre

d'Exploitation à ladite date.

En cas d ‘abandon de surface au cours d'une Année Civile ou de Force Majeure, le Contractant
n'aura droit à aucun remboursement des redevances superficiaires déjà payées. Les sommes
visées au présent article 11.2 ne sont pas considérées comme des Coûts Pétroliers récupérables
au titre des stipulations de l'article 10,2 ci-dessus, ni considérées comme charges déductibles pour
l'établissement de l'impôt sur les bénéfices industriels et commerciaux conformément à l'article

76 du Code des Hydrocarbures Bruts.

11,3 Le Contractant est assujetti aux impôts et taxes ainsi qu'aux retenues à la source et autres obligations

1 14 Les actionnaires des ent

fiscales applicables aux contractants conformément au Titre VI du Code des Hydrocarbures
Bruts.

Les sous-traitants du Contractant ainsi que le personnel du Contractant et de ses soustraitants
sont soumis aux dispositions fiscales de droit commun en vigueur, sous réserve des dispositions
du Titre VI du Code des Hydrocarbures Bruts qui leur sont applicables.

constituant le Contractant et leurs Sociétés Affiliées bénéficient des

exonérations prévues à l'article 86 du Titre VI du Code des Hydrocarbures Bruts

1 1.5En dehors des impôts, contributions et taxes prévus au Titre VI du Code des Hydrocarbures Bruts,

des redevances superficiaires prévues à l'article 11.2 ci-dessus, des bonus prévus à l'atticle 13 ci-
dessous et de la contribution visée à l'article 12.2 ci-dessous, le Contractant sera exempté de tous
impôts, droits, taxes, redevances ou contributions de quelque nature que ce soit, nationaux,
régionaux où communaux, présents ou futurs, frappant les Opérations Pétrolières et tout revenu
y afférent ou, plus généralement, les propriétés, activités ou actes du Contractant, y compris son
établissement, ses transferts de fonds et son fonctionnement en exécution du Contrat, étant
entendu que ces exemptions ne s'appliquent qu'aux Opérations Pétrolières,

Conformément à l'alticle 83-2° du Code des Hydrocarbures, seront notamment soumis à la TVA
au taux zéro les prestations de service directement liées aux Opérations Pétrolières lorsque le
service rendu, le droit cédé ou l'objet loué sont réutilisés ou exploités en Mauritanie et ce,

conformément à l'atticle 177 B du Code Général des Impôts.

CEP

Page 30
C-31

Les exemptions prévues au présent article ne s'appliquent pas aux services effectivement rendus
au Contractant par les administrations et collectivités publiques mauritaniennes, Toutefois, les
tarifs pratiqués en l'espèce vis-à-vis du Contractant, de ses sous-traitants, transporteurs, clients et
agents resteront raisonnables par rapport aux services rendus et n'excèderont pas les tarifs
généralement pratiqués pour ces mêmes services par lesdites administrations et collectivités
publiques. Le coût de ces services sera considéré comme Coûts Pétroliers récupérables selon les
stipulations de l'article 10.2 du présent contrat.

ARTICLE 12 : PERSONNEL

12.1 Le Contractant s'engage dès le début des Opérations Pétrolières à assurer l'emploi en priorité, à
qualification égale, au personnel mauritanien et à contribuer à la formation de ce personnel afin
de permettre son accession à tous emplois d'ouvriers qualifiés, d'agents de maîtrise, de cadres de
cadres supérieurs et de directeurs.
A cet effet, le Contractant établira en accord avec le Ministère à la fin de chaque Année Civile,
un plan de recrutement du personnel mauritanien et un plan de formation et de perfectionnement
pour parvenir à une participation de plus en plus large du personnel mauritanien aux Opérations
Pétrolières.

122 Le Contractant devra également contribuer à la formation et au perfectionnement des agents du
Ministère au suivi des Opérations Pétrolières et à la promotion du secteur pétrolier et aux autres
affectations visées à l'article 80 du Code des Hydrocarbures Bruts, selon un plan établi par le
Ministère à la fin de chaque Année Civile.

A cet effet, le Contractant versera à l'Etat, pour ledit plan de formation et de perfectionnement,
un montant de deux cent mille (200 000) Dollars par Année Contractuelle pendant la validité de
l'Autorisation d'Exploration, et, à compter de l'octroi d'une Autorisation d'Exploitation, un
montant de cinq cent cinquante mille (550 000) Dollars par Année Contractuelle.

Les versements susvisés seront considérés comme des Coûts Pétroliers non récupérables au titre
des stipulations de l'article 10.2 ci-dessus mais comme des charges déductibles de l'impôt sur les
bénéfices industriels et commerciaux conformément à l'article 82 du Code des Hydrocarbures
Bruts.

ARTICLE 13 : BONUS
CEPC-31 % Page
À 8:

CEP c-31 Page 31
13.1 Le Contractant paiera à l'Etat un bonus de signature d'un montant de trente millions (30 000 000)
de Dollars dans les trente (30) jours suivant la Date d'Effet.
13.2 En outre, le Contractant paiera à l'Etat les bonus de production suivants ,
a) Quatre millions (4 000 000) de Dollars 1013que la production régulière commercialisée
des Hydrocarbures extraits du ou des Périmètre(s) d'Exploitation atteindra pour la
première fois le rythme moyen équivalent à vingt cinq mille (25 000) Barils de Pétrole

Brut par jour pendant une période de trente (30) jours consécutifs;

b) Six millions (6 000 000) de Dollars lorsque la production régulière commercialisée des
Hydrocarbures extraits du ou des Périmètre(s) d'Exploitation atteindra pour la première
fois le rythme moyen équivalent à cinquante mille (50 000) Barils de Pétrole Brut par

jour pendant une période de trente (30) jours consécutifs;

c) Dix millions (10 000 000) de Dollars lorsque la production régulière commercialisée des
Hydrocarbures extraits du ou des Périmètre(s) d'Exploitation atteindra pour la première
fois le rythme moyen équivalent à cent mille (100 000) Barils de Pétrole Brut par jour
pendant une période de trente (30) jours consécutifs ;

d) Dix huit millions (18 000 000) de Dollars lorsque la production régulière commercialisée
des Hydrocarbures extraits du ou des Périmètre(s) d'Exploitation atteindra pour la
première fois le rythme moyen équivalent à cent cinquante mille (150 000) Barils de
Pétrole Brut par jour pendant une période de trente (30) jours consécutifs.

Chacune des sommes visées aux alinéas a), b) c) et d) ci-dessus sera versée dans les trente

(30) jours suivant la période de référence susvisée.

13,3 Les sommes visées aux articles 13,1 et 13,2 ci-dessus ne sont pas considérées comme des Coûts
Pétroliers récupérables au titre des stipulations de l'article 10,2 ci-dessus, ni considérées
comme charges déductibles pour l'établissement de l'impôt sur les bénéfices industriels et
commerciaux conformément à l'article 79 du Code des Hydrocarbuæs Bruts.

ARTICLE 14 PRIX ET MESURE DES
HYDROCARBURES

14.1Le prix de vente unitaire du Pétrole Brut pris en considération pour les besoins des articles 10 et
11 ci-dessus, sera le "Prix du Marché" F.O.B. au Point de Livraison, exprimé en Dollars par
Baril, tel que déterminé ci-dessous pour chaque Trimestre.

CEP C-31 Page

Un Prix du Marché sera établi pour chaque type de Pétrole Brut ou mélange de Pétroles
Bruts.

32
14,2 Dans le cas où les quantités vendues à des Tiers au cours d'un Trimestre représentent au moins
trente pour cent (30%) du total des quantités de Pétft)le Brut issu de l'ensemble des Périmètres
d'Exploitation octroyés au titre du présent Contrats vendues au COUT'S dudit Trimestre, le Prix
du Marché applicable aux enlèvements de Pétrole Brut effectués au cours du Trimestre
considéré, sera calculé à la fin de celui-ci. Pour chaque Trimestre, le Prix du Marché sera égal à
la moyenne pondérée des prix obtenus par le Contractant et par l'Etat lors des ventes de Pétrole
Brut à des Tiers et des prix de référence associés aux ventes du Contractant et de l'Etat à des
sociétés Affiliées, Pour chaque vente à des sociétés Affiliées ayant eu lieu dans un Trimestre, le
prix de référence qui lui est associé est égal à la moyenne mensuelle du Brent pendant le mois
de la vente considérée, ajustée par la moyenne pondérée des différentiels obtenus lors des ventes
de pétrole Brut à des Tiers au cours dudit Trimestre et ce, pour refléter les différences de qualité
et de densité ainsi que des termes de livraison F.O.B. et des conditions de paiement pour ce qui
est des ventes de Pétrole Brut par le Contractant et l'Etat à des Sociétés Affiliées,

Par prix du Brent, il faut entendre les cotations journalières du prix du Brent Daté sur le marché
international telles que publiées dans la publication « Platt's Crude Oil Marketwire » ou toute
autre publication qui viendrait la remplacer et reconnue comme telle internationalement, Au cas
où, sur le marché international, le Brent Daté serait remplacé par un autre Pétrole Brut de
référence reconnu comme tel internationalement, les cotations de ce dernier seront utilisées.

14,3 Dans le cas où les quantités vendues à des Tiers au cours d'un Trimestre représentent moins
de trente pour cent (30%) du total des quantités de Pétrole Brut issu de l'ensemble des
Périmètres d'Exploitation octroyés au titre du présent Contrat, vendues au cours dudit
Trimestre, le Prix du Marché applicable aux enlèvements de Pétrole Brut effectués au
cours du Trimestre considéré, sera établi par comparaison entre les prix des ventes
réalisées au cours dudit Trimestre et le "Prix Courant du Marché International", aux dates
d'enlèvements considérées,

Par "Prix Courant du Marché international", il faut entendre un prix de référence, basé sur la
moyenne mensuelle du prix du Brent pour chaque mois au cours duquel des ventes ont été
réalisées, ajustée pour refléter les différences de qualité et de densité ainsi que des termes de
livraison F.O.B. et des conditions de paiement,

Par prix du Brent, il faut entendre les cotations journalières du pt"1X du Brent Daté sur le marché
international telles que publiées dans la publication « Plates Crude Oil Marketwire » ou toute
autre publication qui viendrait la remplacer et reconnue comme telle internationalement, Au cas
où, sur le marché international, le Brent Daté serait remplacé par un autre Pétrole Brut de

référence reconnu comme tel internationalement, les cotations de ce
oo
CEP C-31 Y Page
L

dernier seront utilisées.

144 Les transactions suivantes seront notamment exclues du calcul du Prix du Marché du Pétrole
Brut:

a) ventes entre entités constituant le Contractant;

CEP c-31 Page 33
b) ventes comprenant une contrepartie autre qu'un paiement en devises librement convertibles
et ventes motivées, en tout ou partie, par des considérations autres que les incitations
économiques usuelles dans les ventes de Pétrole Brut sur le marché international (telles que
contrats d'échange, ventes de gouvernement à gouvernement ou à des agences
gouvernementales),

14,5Une commission présidée par le Ministre ou son délégué et comprenant d'autres représentants de
l'Etat et ceux du Contractant se réunira à la diligence de son président, à l'issue de chaque
Trimestre, pour établir, selon les stipulations du présent article 14, le Prix du Marché du Pétrole
Brut produit, applicable au Trimestre écoulé. Les décisions de la commission seront prises à
l'unanimité.
Si aucun accord sur une décision n'est obtenu par la commission dans un délai de trente (30) jours
après la fin du Trimestre considéré, le Prix du Marché du Pétrole Brut produit sera fixé
définitivement par trois experts de réputation internationale, nommés par accord entre les Parties,
ou, à défaut d'accord, par le Centre international d'expertise de la Chambre de Commerce
Internationale. Les expelts devront établir le Prix du Marché selon les stipulations du présent
article 14 dans un délai de vingt (20) jours après leur nomination. Les frais d'expertise seront

paltagés par moitié entre les Parties.

14.6 Dans l'attente de l'établissement du prix, le Prix du Marché applicable provisoirement à un
Trimestre sera le Prix du Marché du Trimestre précédent. Tout ajustement nécessaire sera réalisé
au plus tard trente (30) jours après l'établissement du prix du Marché pour le Trimestre considéré.

14.7 Le Contractant devra mesurer tous les Hydrocarbures produits après extraction de l'eau et des
substances connexes, en utilisant, avec l'accord du Ministère, les instruments et procédures
conformes aux méthodes en vigueur dans l'industrie pétrolière internationale. Le Ministère aura
le droit d'examiner ces mesures et de contrôler les instruments et procédures utilisés,

Si en cours d'exploitation le Contractant désire modifier lesdits instruments et procédures, il
devra obtenir préalablement l'accord du Ministère,
Si, au cours d'une inspection effectuée par le Ministère, il est constaté que les instruments de

mesure sont inexacts et dépassent les tolérances admises, et cet état de fait est confirmé par

RE
CEP C-31 Page

EX À Es

un expeft indépendant, l'inexactitude en question sera considérée comme ayant existé pour
la moitié de la période depuis l'inspection précédente, à moins qu'une période différente
ne soit démontrée, Le compte des Coûts Pétroliers et les parts de production et
enlèvements des Parties feront l'objet d'ajustements appropriés dans les trente (30) jours

suivant la réception du rapport de l'expert.

CEP c-31 Page 34
14.8 Pour le Gaz Sec, les stipulations du présent alticle 14.5 s'appliqueront mutatis mutandis, sous
réserve des stipulations de l'article 15 ci-dessous,

ARTICLE 15 : GAZ NATUREL
Gaz Naturel Non-associé

15.1 Dans le cas où une découverte visée à l'article 9.1 ci-dessus porte sur un gisement de Gaz Naturel
Non-associé que le Contractant s'est engagé à évaluer conformément à l'article 9.2 ci-dessus, le
Ministre et le Contractant mèneront conjointement, en parallèle avec les travaux d'évaluation de
la découverte en question, une étude de marché destinée à évaluer les débouchés possibles pour
ce Gaz Naturel, à la fois sur le marché local et à l'exportation, amsi que les moyens nécessaires à
sa commercialisation, et considéreront la possibilité d'une commercialisation conjointe de leurs
parts de production. L'étude déterminera en particulier les quantités dont l'écoulement peut être
assuré sur le marché local pour son utilisation comme combustible ou comme matière première,
les installations et arrangements nécessaires à l'écoulement de ce Gaz Naturel aux entreprises
utilisatrices ou à l'organisme d'Etat chargé de sa distribution, ainsi que le prix de vente escompté
qui sera déterminé conformément aux principes prévus à l'article 15.8 ci-dessous.

Aux fins d'évaluer la commercialité de la découvelte de Gaz Naturel Non-associé, le Contractant
aura droit conformément à l'article 34 ci-dessus à une prorogation de son Autorisation

d'Exploration.

Si à la suite de l'évaluation d'une découvette de Gaz Naturel Non-associé, il s'avère que
le développement requiert des termes économiques spécifiques afin de conduire à des
résultats économiques équivalents à ceux obtenus pour le Pétrole Brut les Parties
pourront convenir, à titre exceptionnel desdits termes notamment relatifs au partage de

la production et régime fiscal,

15.2 A l'issue des travaux d'évaluation, au cas où les Parties décideraient conjointement d'exploiter ce
Gaz Naturel pour alimenter le marché local, ou au cas où le Contractant déciderait de l'exploiter
pour l'exportation, ce dernier soumettra avant la fin de l'Autorisation d'Exploration une demande

d'Autorisation d'Exploitation que le Ministre
a

CEP C-31 Page

accordera dans les conditions prévues à l'article 9.6 ci-dessus,

Le Contractant devra alors procéder au développement et à la production de ce Gaz Naturel
conformément au programme de développement et de production soumis au Ministre et
approuvé par ce dernier dans les conditions prévues à l'article 9,5. Les stipulations du présent
Contrat applicables au Pétrole Brut s'appliqueront mutatis mutandis au Gaz Naturel, sous réserve
des stipulations palticulières prévues aux articles 15,7 à 15.9 ci-dessous.

CEP c-31 Page 35
Au cas où la production est destinée en tout ou en partie au marché local, un contrat de fourniture
sera conclu, sous l'égide du Ministre, entre le Contractant et l'entreprise de l'Etat chargée de la
distribution du gaz. Le contrat définira les obligations des parties en matière de livraison et
d'enlèvement du gaz commercial et pourra comporter une clause obligeant l'acheteur à acquitter
une partie du prix en cas de défaillance dans l'enlèvement des quantités contractuelles.

15,3 A défaut de soumission d'un programme d'évaluation ou d'une demande d'Autorisation
d'Exploitation dans les délais prévus aux afticles 9.2 et 9.5 ci-dessus, la surface comprenant
l'étendue du gisement de Gaz Naturel Non-associé sera, à la demande du Ministre, rendue à l'Etat
qui pourra entreprendre pour son propre compte tous travaux de mise en exploitation du gisement
en question.

Gaz Naturel Associé

15.4 En cas de découverte d'un gisement de Pétrole Brut commercialement exploitable contenant du Gaz
Naturel Associé, le Contractant indiquera dans le rapport prévu à l'article cidessus s'il considère
que la production de ce Gaz Naturel Associé est susceptible d'excéder les quantités nécessaires
aux besoins des Opérations Pétrolières relatives à la production de Pétrole Brut y compris les
opérations de réinjection et s'il considère que cet excédent est susceptible d'être produit en
quantités commerciales. Au cas où le Contractant aurait avisé le Ministre d'un tel excédent, les
Parties évalueront conjointement les débouchés possibles pour cet excédent, à la fois sur le
marché local et à l'exportation y compris la possibilité d'une commercialisation conjointe de leurs
parts de production de cet excédent ainsi que les moyens nécessaires à sa commercialisation,
Au cas où les Parties conviendraient d'exploiter l'excédent de Gaz Naturel Associé, ou au cas où
le Contractant déciderait d'exploiter cet excédent pour l'exportation, le Contractant indiquera dans
le programme de développement et de production visé à l'article 9.5 cidessus les installations
supplémentaires nécessaiæs au développement et à l'exploitation de cet excédent et son
estimation des coûts y afférents.

CEP C-31 X Page
Le Contractant devra alors procéder au développement et à l'exploitation de cet excédent
conformément au programme de développement et de production soumis et approuvé par le
Ministre dans les conditions prévues à l'article 9.5 ci-dessus, et les stipulations du présent

Contrat applicables au Pétrole Brut s'appliqueront mutatis mutandis à l'excédent de Gaz Naturel,
sous réserve des stipulations particulières prévues aux articles 15.7 à 15.9 cidessous.

Une procédure similaire à celle décrite au paragraphe ci-dessus sera suivie si la
commercialisation du Gaz Naturel Associé est décidée au cours de 1 ‘exploitation d'un

gisement.

CEP c-31 Page 36
15.5 Au cas où le Contractant déciderait de ne pas exploiter l'excédent de Gaz Naturel Associé et si l'Etat,
à un moment quelconque, désirait l'utiliser, le Ministre en avisera le Contractant, auquel cas:
a) Le Contractant mettra gratuitement à la disposition de l'Etat, à la sortie des installations de
séparation, tout ou partie de l'excédent que l'Etat désirerait enlever;

b) L'Etat sera responsable de la collecte, du traitement, de la compression et du transport de cet
excédent, à partir des installations de séparation susvisées, et supportera tous les coûts
supplémentaires y afférents;

c) La construction des installations nécessaires aux opérations visées à l'alinéa b) cidessus,
ainsi que l'enlèvement de cet excédent par l'Etat, seront effectués conformément aux règles
de l'art en usage dans l'industrie pétrolière internationale et de manière à ne pas entraver la

production, l'enlèvement et le transport du Pétrole Brut par le Contractant.

15.6 Tout excédent de Gaz Naturel Associé qui ne serait pas utilisé dans le cadre des ‘articles

15.4 et 15.5 ci-dessus devra êtl& réinjecté par le Contractant. Dispositions
communes

15,7 Le Contractant aura le droit de disposer de sa part de production de Gaz Naturel, conformément
aux stipulations du présent Contrat. Il aura également le droit de procéder à la séparation des
liquides de tout Gaz Naturel produit, et de transporter, stocker, ainsi que vendre sur le marché
local ou à l'exportation sa part des Hydrocarbures liquides ainsi séparés, lesquels seront
considérés comme du Pétrole Brut aux fins de leur partage entre les Patties selon l'article 10 ci-
dessus.

15,8 Pour les besoins du présent Contrat, le Prix du Marché du Gaz Naturel, exprimé en Dollars par
million de BTU, sera égal .

CEP C-31 x Page

po An ED
a) Au prix obtenu des acheteurs pour ce qui concerne les ventes de Gaz Naturel à l'exportation
à des Tiers;

b) Pour ce qui concerne les ventes sur le marché local du Gaz Naturel en tant que combustible,
à un prix à convenir par accord mutuel entre le Ministre ou l'entité nationale chargée de la
distribution du gaz sur le marché local et le Contractants sur la base notamment des cours
du marché d'un combustible de substitution au Gaz Naturel.

15.9 Aux fins de l'application des articles 10,2, 10.3 et 132 ci-dessus, les quantités de Gaz Natwel
disponibles après déduction des quantités réinjectées, brûlées et celles utilisées pour les besoins
des Opérations Pétrolières seront exprimées en un nombre de Barils de Pétrole Brut tel que cent
soixante cinq (165) mètres cubes de Gaz Naturel mesurés à la température de 15.6°C et à la
pression atmosphérique de I 01325 bars sont réputés égaux à un (1) Baril de Pétrole Brut, sauf
convention contraire entre les Parties.

CEP c-31 Page 37
ARTICLE 16 : TRANSPORT DES HYDROCARBURES PAR
CANALISATIONS

16.1 Le Contractant a le droit, pendant la durée de validité du Contrat et dans les conditions définies au
Titre V du Code des Hydrocarbures Bruts, de traiter et de transporter dans ses propres
installations à l'intérieur du territoire de la Mauritanie et de faire traiter et transporter, tout en
conservant la propriété, les produits résultant de ses activités d'exploitation ou sa part desdits
produits, vers les points de stockages de traitement, crenlèvement ou de grosse consommation.

16.2 Dans le cas où des conventions ayant pour objet de permettre ou faciliter les transports par
canalisations d'Hydrocarbures à travers d'autres Etats viendraient à être passées entre lesdits
Etats et l'Etat Mauritanien, celui-ci accordera sans discrimination au Contractant tous les
avantages qui pourraient résulter de l'exécution de ces conventions.

16.3 Dans le cadre de ses opérations de transport, le Contractant bénéficie des droits et est soumis aux
obligations prévues au titre V du Code des Hydrocarbures Bruts.

ARTICLE 17 : OBLIGATION D'APPROVISIONNEMENT DU
MARCHE INTERIEUR

17,1 Le Contractant a l'obligation de participer à la satisfaction des besoins de la consommation
intérieure en Hydrocarbures conformément aux dispositions de l'atticle 41 du Code des
Hydrocarbures Bruts.

172 Le Ministre notifiera par écrit au Contractant, au plus tard le I octobre de chaque Année

PC31 x Page

Civile, les quantités des Hydrocarbures que l'Etat choisira d'acheter conformément au présent

article, au cours de l'Année civile suivante Les livraisons seront effectuées, à l'Etat ou à
l'attributaire désigné par le Ministre, par quantités et à des intervalles de temps réguliers au cours
de ladite Année, suivant des modalités fixées d'un commun accord entre les Parties.

17.3 Le prix des Hydrocarbures ainsi vendus par le Contractant à l'Etat sera le prix du marché établi
suivant les stipulations des articles 14 et 15.8 ci-dessus’, il sera payable au Contractant en Dollars.

ARTICLE 18 : IMPORTATION ET EXPORTATION
18.1 Le Contractant aura le droit d'impolter en Mauritanie, pour son compte ou celui de ses soustraitants,
toutes les marchandises, matériels, machines, équipements, pièces de rechange et matières
consommables directement nécessaires à la bonne exécution des Opérations Pétrolières et
précisés dans une liste douanière spécifique établie par le Ministère, sur proposition du
Contractant, conformément à l'article 92 du Code des Hydrocarbures Bruts. Il est entendu que le
Contractant et ses sous-traitants s'engagent à ne procéder aux importations définies ci-dessus que
dans la mesure où lesdits matériaux et équipements ne sont pas disponibles en Mauritanie à

CEP c-31 Page 38
conditions équivalentes en termes de prix, quantité, qualité, conditions de paiement et délai de
livraison.

18.2 Les importations et réexportations du Contractant et de ses sous-traitants sont soumises au régime
douanier prévu aux articles 90 à 96 du Code des Hydrocarbures Bruts.

18.3 Le Contractant, ses clients et leurs transporteurs auront, pendant la durée du Contrat, le droit
d'exporter librement au point d'exportation choisi à cet effet, en franchise de tous droits et taxes
de douane et à n'importe quel moment, la portion d'Hydrocarbures à laquelle le Contractant a
droit suivant les stipulations du Contrat, après déduction de toutes les livraisons faites à l'Etat.
Cependant, le Contractant s'engage à la demande de l'Etat, à ne pas vendre les Hydrocarbures
produits en Mauritanie à des pays déclarés hostiles à l'Etat.

ARTICLE 19 : CHANGE
19.1 Le Contractant bénéficie des droits et est soumis aux obligations prévus au Titre VII du Code des
Hydrocarbures Bruts en matière de contrôle des changes et de protection des investissements.

CEP C-31 Y Page
b) / l
11 es
ARTICLE 20 : TENUE DES LIVRES,  MONETAIRE,
COMPTABILITE

20.1 Les registres et livres de compte du Contractant seront tenus suivant les règles comptables
généralement utilisées dans l'industrie pétrolière Internationale, conformément à la
réglementation en vigueur et à la Procédure Comptable définie à l'Annexe 2 du présent Contrat.

202 Les registres et livres de comptes seront tenus en langue française et libellés en Dollars. Ils seront

matériellement justifiés par des pièces détaillées prouvant les dépenses et les recettes du
Contractant au titre du présent Contrat.
Ces registres et livres de comptes seront notamment utilisés pour déterminer les Coûts Pétroliers,
les bénéfices nets du Contractant soumis à l'impôt sur les bénéfices industriels et commerciaux
conformément aux articles 66 et suivants du Code des Hydrocarbures Bruts, Ils devront contenir
les comptes du Contractant faisant ressortir les ventes d'Hydrocarbures aux termes du présent
Contrat.

A titre d'information, les comptes de résultats et les bilans seront tenus en Ouguiyas.

20,3 Les originaux des registres et livres de comptes désignés à l'afticle 20,1 ci-dessus pourront être tenus
au siège central du Contractant, jusqu'à ce que soit octroyée au Contractant la première
Autorisation d'Exploitation, avec au moins un exemplaire en Mauritanie. A partir du mois au
cours duquel est octroyée au Contractant ladite Autorisation d'Exploitation, les originaux desdits

CEP c-31 Page 39
registres et livres de compte ainsi que les pièces justificatives y afférentes seront conservés en
Mauritanie,

20,4 Le Ministre, après en avoir informé le Contractant par écrit, pourra faire examiner et vérifier par des

auditeurs de son choix ou par ses propres agents les registres et livres de comptes relatifs aux
Opérations Pétrolières, selon les modalités précisées à la Procédure Comptable, Il dispose d'un
délai de trois (3) ans suivant la fin d'une Année Civile donnée pour effectuer les examens ou
vérifications concernant ladite Année Civile et présenter au Contractant ses objections pour toutes
contradictions ou erreurs relevées lors de ces examens ou vérifications. Les Parties pourront
s'accorder de proroger ce délai d'une année supplémentaire si des circonstances particulières le
justifient.
Pour les Coûts Pétroliers encourus avant la première année de production
d'Hydrocarbures, le délai de vérification et de rectification est étendu à la fin de la
deuxième Année Civile suivant l'Année Civile dans laquelle intervient le premier
enlèvement d'Hydrocarbures.

Le Contractant est tenu de fournir toute l'assistance nécessaire aux personnes désignées par le
Ministre à cet effet et de faciliter leurs interventions. Les dépenses raisonnables d'examen

CEP C-31 F4 Page

SN Va æ
et de vérification seront reinboursées à l'Etat par le Contractant et seront considérées comme des
Coûts Pétroliers récupérables selon les stipulations de l'article 10.2 ci-dessus.

20.5 Les sommes dues à l'Etat ou au Contractant seront payables en Dollars ou dans une autre devise
convertible choisie d'un commun accord entre les Parties.
En cas de retard de paiement, les sommes dues porteront intérêt au taux LIBOR +5% à compter

du jour où elles auraient dû être versées jusqu ‘à leur règlement, avec capitalisation mensuelle

des intérêts si le retard est supérieur à trente (30) jours.

ARTICLE 21 : PARTICIPATION DE L'ETAT

21.1 L'Etat acquielt à la Date d'Effet, à travers l'Entreprise nationale (la Société Mauritanienne
des Hydrocarbures et de Patrimoine Minier- SMHPM) visée à l'article 6 du Code des
Hydrocarbures Bruts, une palücipation portée de dix pour cent (10%) dans les droits et
obligations du Contractant dans le Périmètre de Recherche. Les entités du Contractant,
autres que l'Entreprise nationale, financent la part de celle-ci dans tous les Coûts Pétroliers
correspondant aux Opérations Pétrolières d'exploration y compris
l'évaluation/appréciation des découvertes encourus dans le Périmètre de Recherche et ce
pendant toute la durée de l'Autorisation d'Exploration objet de l'alticle 3 ci-dessus,

CEP c-31 Page 40
En outre, pour aider l'Entreprise Nationale dans le renforcement de ses capacités, le Contractant
autre que l'entreprise National accepte de payer à l'Entreprise Nationale, pour chaque Année
Civile pendant toute la Période de Recherche et ce jusqu'à la première production Commerciale
issue du Périmètre de Recherche, un montant annuel de deux cent cinquante mille (250.000 US$)
Dollars remboursable par l'Entreprise Nationale en cas d'exploitation issue du Périmètre de
Recherche, Le Contractant ne sera soumis à aucun impôt ou taxe de quelque nature que ce soit,
à raison de tels remboursements ou des plusvalues éventuelles y afférents. Les modalités de
remboursement de ces montants seront spécifiées dans l'Accord d'association JOAS
L'Entreprise nationale, en tant que entité du Contractant, bénéficie au titre et au prorata de sa
participation des mêmes droits et avantages et est soumise aux mêmes obligations que les autres
membres du Contractant, sous réserve des stipulations du présent article 21,

21.2 L'Etat aura l'option d'acquérir, à travers l'Entreprise nationale, une participation aux

Opérations Pétrolières dans tout Périmètre d'Exploitation issu du Périmètre de Recherche
dans les limites indiquées à l'article 21,3 ci-dessous.

Dans ce cas, l'Entreprise nationale sera bénéficiaire, au titre et au prorata de sa participation, des
mêmes droits et soumise aux mêmes obligations que ceux du Contractant définis au présent
Contrat et ce sous réserves des stipulations du présent article 21.

EE

CEP C-31
4

6

Page
; 1 FL

Pour lever toute équivoque, la participation de l'Etat dans le Périmètre de Recherche continue à
être portée par les entités du Contractant conformément aux stipulations de l'article 21.1 ci-

dessus.

21.3 En cas de l'exercice par l'Etat de l'option de patticipation dans un Périmètre d'Exploitation

mentionnée à l'article 21.2 ci-dessus ladite patticipation ne pourra être inférieure à dix pour cent
(10%) et ne pourra excéder vingt-et-un pour cent (21 /0).

21 4Au plus tard six (6) mois à compter de la date d'octroi d'une Autorisation d'Exploitations le Ministre

21

devra notifier par écrit au Contractant la décision de l'Etat d'exercer son option de paHicipation
en précisant le pourcentage choisi dans la limite prévue à l'article 21.3 cidessus.

Ladite pafticipation prendra effet à compter de la date de réception de notification de

l'exercice de l'option de l'Etat,

Pour lever toute équivoques l'Etat n'aura aucune participation aux Opérations Pétrolières
dans tout Périmètre d'Exploitation issu du Périmètre de Recherche s'il n'exerce pas l'option

mentionnée à l'article 212 ci-dessus.

A compter de la date d'effet de sa participation, objet des articles 21.3 et 21 4 ci-dessus, l'Etat
financera les Coûts Pétroliers dans le Périmètre d'Exploitation concerné au prorata de sa
participation.

—_—_————————…_…_—_—oo
CEP C-31 Page!
x age
21.6

217

218

219

L'Etat remboursera aux entités du Contractant, autres que l'Entreprise nationale, conformément à
l'article 21.6 ci-dessous, au prorata de sa participation, les Coûts Pétroliers non encore récupérés
relatifs audit Périmètre d'Exploitation et encourus depuis la Date d'Effet (à l'exclusion des Coûts
Pétroliers d'exploitation (OPEX) et des frais financiers), jusqu'à la date de réception de
notification visée à l'article 2 IA ci-dessus.

Le Contractant ne sera soumis à aucun impôt ou taxe de quelque nature que ce soit, à raison de
tels remboursements ou des plus-values éventuelles y afférents.

L'Etat cédera et continuera à céder au Contractant, autre que l'Entreprise nationale, trente (30%)
pour cent de la part de production lui revenant au titre de sa participation et au titre de la
récupération des Coûts Pétroliers conformément à l'article 10.2 ci-dessus et à la Procédure
Comptable constituant l'Annexe 2, jusqu'à ce que le cumul de ces cessions ou remboursements,
évalués selon les stipulations des articles 14 et 15 ci-dessus, soit égal à cent sept virgule cinq
pour cent (107,5 °/0) des Coûts Pétroliers antérieurs à la date d'effet de la participation et visés
au second paragraphe de l'article 21.5 ci-dessus,

Pour lever toute équivoque, le remboursement des Coûts Pétroliers d'exploration stipulé aux
articles 21.5 et 21 .6 ci-dessus, n'inclut pas les sommes versées par le Contractant au titre de
l'article 13 du présent Contrat.

Les remboursements qui seront effectués par l'Etat au titre des stipulations des articles 21.5 et
21.6 ci-dessus, seront réglés en nature par l'Etat qui cédera aux entités du Contractant, autres que
l'Entreprise nationale, chaque Trimestre au Point de Livraison le pourcentage de sa part
trimestrielle de production d'Hydrocarbures stipulé dans lesdits articles.

Toutefois, l'Etat se réserve l'option d'effectuer lesdits remboursements en Dollars dont le
paiement doit intervenir dans un délai de quatre vingt dix (90) jours à compter de la date d'effet
de la participation visée à l'article 21.4 ci-dessus,

A défaut du règlement de l'intégralité desdits remboursements dans les délais impartis cidessus,
le remboursement en nature tel que visé aux articles 2L5 et 21,6 ci-dessus s'appliquera.

Les modalités pratiques de participation de l'Etat stipulée à l'article 21,1 ci-dessus ainsi que les
règles et obligations des entités du Contractant, y compris l'Entreprise nationale, seront
déterminées dans un accord d'association (JOA) qui sera conclu entre ces entités et entrera en
vigueur, au plus tard, quatre vingt dix (90) jours à compter de la Date d'Effet. Ledit accord
d'association (JOA) sera amendé chaque fois que de besoin et en particulier pour tenir compte,
le cas échéant, de l'exercice par l'Etat de sa participation objet de l'afticle 212 ci-dessus.

21,10 L'Entreprise nationale d ‘une part, et les autres entités constituant le Contractant d'autre part, ne
seront pas conjointement et solidairement responsables des obligations résultant du présent
Contrat. l'Entreprise nationale sera individuellement responsable vis-à-vis de l'Etat de ses
obligations telles que prévues dans le présent Contrat. Toute défaillance de l'Entreprise nationale
à exécuter une quelconque de ses obligations ne sera pas considérée comme défaillance des
autres entités constituant le Contractant et ne pourra en aucun cas être invoquée par l'Etat pour
annuler le présent Contrat. L'association de l'Entreprise nationale au Contractant, ne saurait, en

aucun cas, annuler ni affecter les droits des autres entités constituant le Contractant à recourir à
la clause d'arbittue prévue à l'article 28 cidessous.

ARTICLE 22 : CESSION
22.1 Les droits et obligations résultant du présent Contrat ne peuvent être cédés à un Tiers, en tout ou

partie, par l'une quelconque des entités constituant le Contractant, sans l'approbation préalable du
Ministre.

Chacune des entités constituant le Contractant peut céder librement et à tout moment tout ou
partie de ses intérêts découlant du Contrat à une Société Affiliée à condition de le notifier
préalablement au Ministre.

Si dans les trois (3) mois suivant la notification au Ministre d'un projet de cession à un Tiers
accompagné des informations nécessaires pour justifier les capacités techniques et financières du
cessionnaire ainsi que des conditions et modalités de cession, celui-ci n'a pas notifié son

opposition motivée, cette cession sera réputée avoir été approuvée par le Ministre.

A compter de la date d'approbation, le cessionnaire acquerra la qualité de membre du
Contractant et devra satisfaire aux obligations imposées au Contractant par le présent Contrat.

22.2 De même, le Contractant, ou toute entité du Contractant, est tenu de soumettre à l'approbation
préalable du Ministre ;

a) Tout projet qui serait susceptible d'amener, notamment au moyen d'une nouvelle répartition
des titres sociaux, un changement du contrôle direct du Contractant ou de l'entité concernée
du Contractant. Seront considérés comme éléments de contrôle du Contractant, ou d'une
entité de celui-ci, la répartition du capital social, la nationalité des actionnaires majoritaires,
ainsi que les dispositions statutaires relatives au siège social et aux droits et obligations
attachés aux titres sociaux en ce qui concerne la majorité requise dans les assemblées
générales, Toutefois, les cessions de titres sociaux à des Sociétés Affiliées seront libres
soUs réserve de déclaration préalable au Ministre pour information et de l'application des
stipulations de l'article 24.4 ci-dessous s'il y a lieu. Quant aux cessions de titres sociaux à
des Tiers, elles ne seront soumises à l'approbation du Ministre que si elles ont pour effet de
céder à ceux-ci plus de trente pour cent (30%) du capital de l'entreprise.

b) Tout projet de constitution de sûretés sur des biens et installations affectés aux

Opérations Pétrolières,

Les projets visés aux alinéas a) et b) seront notifiés au Ministre, Si dans un délai de trois (3)
mois, le Ministre n'a pas notifié au Contractant ou à rune des entités concernées, son opposition

motivée auxdits projets, ceux-ci seront réputés approuvés.

22.3 Lorsque le Contractant est constitué de plusieurs entités, il fournira au Ministre, dans le mois
suivant la signature, une copie de l'accord d'association (JOA) liant les entités et de toutes

CEP C-31 & Page

CEP c-31 Page 43
224

modifications pouvant être apportées audit accordh en spécifiant le nom de l'entreprise désignée
comme Opérateur pour les Opérations Pétrolières. Tout changement d'Opérateur sera soumis à
l'approbation du Ministre, conformément aux stipulations de l'article 6.2 cidessus.

Les cessions réalisées en violation des stipulations du présent article 22 seront nulles et de nul

effet.

ARTICLE 23 : PROPRIETE, USAGE ET ABANDON DES
BIENS

23.1 Le Contractant sera propriétaire des biens, meubles et immeubles, qu'il aura acquis pour les besoins
des Opérations Pétrolières, et en conservera le plein usage, ainsi que le droit de les exporter ou
de les céder à des Tiers pendant toute la durée du Contrat, sous réserve que l'Etat puisse acquérir
à titre gratuit, à la demande du Ministre, tout ou partie des biens appartenant au Contractant qui
auront été utilisés pour les Opérations Pétrolières et dont les coûts d'acquisition auront été
intégralement recouvrés conformément à l'article 10 ci-dessus dans les cas suivants!

a)

A l'expiration, à la renonciation ou à la résiliation du présent Contrat ;

b) En cas de renonciation ou d'expiration d'une Autorisation d'Exploitation, pour ce

qui concerne les ouvrages et installations situés dans le Périmètre d'Exploitation et
les équipements affectés exclusivement aux Opérations Pétrolières dans le
Périmètre d'Exploitation en question, à moins que le Contractant souhaite utiliser
ces biens pour des Opérations Pétrolières dans d'autres Périmètres d'Exploitation

issus du Périmètre de Recherche,

23.2 A l'expiration, à la renonciation ou à la résiliation de toute Autorisation d'Exploitation, le Contractant
devra procéder à toutes les opérations nécessaires à la réhabilitation des sites conformément à un
Plan de Réhabilitation établi et financé dans les conditions suivantes :

a)

b)

Au moins quatre-vingt-dix (90) jours après le commencement d'une production
commerciale en vertu d'un programme de développement d'un gisement approuvé,
mentionné à l'article 9,5, le Contractant préparera et soumettra au Ministre pour approbation
un Plan de Réhabilitation du site, conforme aux pratiques habituelles de l'industrie
pétrolière internationale, qu'il propose de réaliser à la fin des opérations de production, ainsi
qu'un budget correspondant. Le Contractant apportera chaque année au Plan de
Réhabilitation les révisions nécessaires pour temr compte de l'évolution des paramètres
techniques et financiers. Le Plan de Réhabilitation révisé deviendra le nouveau Plan de
Réhabilitation qui sera pris en compte pour le calcul des versements sur le compte séquestre

Le Plan de Réhabilitation comprendra un descriptif détaillé des travaux d'enlèvement et/ou
de sécurisation des infrastructures telles les plateformes, les installations de stockage, les

CEP C-31

S/ Page

k

c)

d)

e)

puits, tuyaux, collecteurs, etc., nécessaires à la protection de l'environnement et des
personnes ;

Le Ministre pourra, en consultation avec le ministre chargé de l'Environnement, proposer
des révisions ou modifications au Plan de Réhabilitation, en les notifiant par écrit au
Contractant avec toutes les justifications utiles, dans les quatre-vingt-dix (90) jours suivant
la réception dudit Plan. Les stipulations de l'article 52 ci-dessus s'appliqueront audit Plan
en ce qui concerne son adoption, Lorsque les résultats acquis au cours de l'exploitation
justifient des changements au Plan de Réhabilitation, ledit Plan et le budget correspondant
pourront être modifiés conformément à la procédure d'adoption décrite ci-avant ;

Afin de financer les opérations prévues au Plan de Réhabilitation, le Contractant ouvrira,
dès l'adoption dudit Plan, un compte séquestre auprès d'un établissement bancaire
international de premier rang, ayant une notation minimale A- par Standard & Poor's ou A3
par Moody's, accepté par le Ministre, qu'il approvisionnera à compter du Trimestre suivant
l'adoption du Plan de Réhabilitation par des versements annuels de montants et selon
l'Amortissement de l'Unité de Production ou tout autre échéancier fixés en accord avec le
Ministre .

Les fonds versés au compte séquestre seront traités comme des Coûts Pétroliers
récupérables selon les modalités prévues à l'article 10.2 ci-dessus, et seront considérés
comme des charges déductibles pour l'établissement de l'impôt sur les bénéfices industriels
et commerciaux. Ces fonds, ainsi que les intérêts perçus sur le compte séquestre, seront
affectés exclusivement au paiement des dépenses liées aux opérations du Plan de
Réhabilitation ,

Le Contractant notifiera au Ministre, avec un préavis de cent quatre-vingts (180) jours, son
intention de démarrer les opél'ations prévues au Plan de Réhabilitation, sauf si le

Ministre notifie au Contractant dans les trente (30) jours suivant l'avis précité que:

(l'exploitation du gisement sur le Périmètre d'Exploitation en question sera poursuivie par
l'Etat ou par un Tiers, ou

Gi) l'Etat souhaite conserver les installations pour des raisons dûment motivées.

Dans les deux cas cités en i) et ii) ci-dessus, le compte séquestre sera transféré au repreneur
; dans ce cas, les Parties conviennent expressément qu'il sera conclu entre le repreneur et le
Contractant , un accord de transfert précisant notamment la date de transfert et
l'identification des puits, de tous les biens meubles et immeubles et installations transférées
dès lors qu'ils sont nécessaires à la poursuite de l'exploitation et dont la responsabilité est
transférée au repreneur. Un tel accord libère le Contractant de son obligation de procéder à
la Réhabilitation des sites et en conséquence l'Etat renonce à tous recours à l'encontre du
Contractant et des sociétés qui lui sont affiliées.

g) Au cas où les dépenses nécessaires à l'exécution du Plan de Réhabilitation
seraient supérieures au montant disponible dans le compte séquestre, l'excédent
sera intégralement à la charge du Contractant ;

EEE EEELELELELELELELELELELELELELELELELELELELELELELELELELELELELELELELELELELELELELELELELE

CEP C-31

Page

h) Le Contractant versera à l'Etat à l'expiration de l'Autorisation d'Exploitation tout
é pour la réalisation du Plan de

reliquat du compte séquestre non-ui
Réhabilitation et qui aura été récupéré en vertu de l'article 102 ci-dessus,

Pendant la durée de validité du Contrat, les puits reconnus de commun accord inadaptés à
l'exploitation, pourront être repris par l'Etat, à la demande du Ministre, aux fins de les convertir
en puits à eau. Le Contractant sera alors tenu de laisser en place les tubages sur la hauteur
demandée ainsi qu'éventuellement la tête de puits et devra effectuer à ses frais l'obturation du
puits à la profondeur qui lui sera demandée. Dans ce cas, le Contractant ne sera pas tenu
responsable des conséquences de la conversion et de l'utilisation future dudit puits.

ARTICLE 24 : RESPONSABILITE ET ASSURANCES

24.1 Le Contractant dédommagera et indemnisera toute personne, y compris l'Etat, pour tout dommage

242

ou perte que le Contractant, ses employés ou ses sous-traitants et leurs employés pourrarent
causer à la personne, à la propriété ou aux droits d'autres personnes, du fait ou à l'occasion des
Opérations Pétwlières.

Au cas où la responsabilité de l'Etat est recherchée du fait ou à l'occasion des Opérations
Pétrolières, le Ministre devra en aviser le Contractant qui fera toute défense à cet égard et
indemnisera I*Etat pour toute somme dont celui-ci serait redevable ou toute dépense y afférente

qu'il aurait supportée ou consécutive à une réclamation.

Le Contractant souscrira et maintiendra en vigueur, fera souscrire et fera mamtenir en

vigueur par ses sous-traitants, les assurances relatives aux Opérations Pétrolières du type et des
montants en usage dans l'industrie pétrolière internationale, notamment (a) un contrat
civile et couvrant les conséquences pécuniaires des
. à l'occasion ou du fait de la réalisation des Opérations

d'assurances garantissant sa responsab
dommages corporels et matériels causé:
Pétrolières, (b) un contrat d'assurances garantissant les risques environnementaux liés à la

réalisation des Opérations Pétrolières, (c) un contrat d'assurances garantissant les accidents du

travail et couvrant les conséquences pécuniaires des accidents du travail dont seraient victimes
son personnel et (d) tout autre contrat d'assurances dont la souscription serait requise par la
réglementation en vigueur en Mauritanie.

Les assurances en question seront souscrites auprès de compagnies d'assurances réputées
conformément à la réglementation applicable et ayant une notation minimale A- par Standard
and Poor's et A3 par Moody's.

Le Contractant fournira au Ministre les attestations justifiant la souscription et le maintien des

assurances susvisées.

24 3Lorsque le Contractant est constitué de plusieurs entités, les obligations et responsabilités de ces

dernières en vertu du présent Contrat sont$ sans préjudice des stipulations de l'article 21 ci-

EEE — |

CEP C-31

Page

j eu 5
dessus, solidaires à l'exception de leurs obligations en matière d'impôt sur les bénéfices industriels
et commerciaux,

244 Si l'une des entités du Contractant transfère tout ou partie de ses droits et obligations au titre du

25.1

présent Contrat à une Société Affiliée, sous résewe que celle-ci ait des capacités techniques et
financières inférieures, sa société mère soumettra à l'approbation du Ministre un engagement
garantissant la bonne exécution des obligations découlant du présent Contrat.

ARTICLE 25 : RESILIRTION DU CONTRAT
Le présent Contrat peut être résilié, sans indemnité, dans l'un des cas suivante

a) Violation grave et/ou continue par le Contractant des stipulations du présent Contrat, du
Code des Hydrocarbures Bruts, ou de la réglementation en vigueur applicable au

Contractant dans le cadre du Contrat;

b) Défaut de remise de la garantie bancaire conformément à l'article 4,6 ci-dessus ;

c) Retard de plus de trois (3) mois à un paiement dû à l'Etat;

d) Arrêt des travaux de développement d'un gisement pendant six (6) mois consécutifs

sans l'accord du Ministre;

e) Après le démarrage de la production sur un gisement, arrêt de son exploitation pendant une

durée de plus de six (6) mois, décidé par le Contractant sans l'accord du Ministre;

f) Non-exécution par le Contractant dans le délai prescrit d'une sentence arbitrale rendue

conformément aux stipulations de l'article 28 ci-dessous;

£) Faillite, règlement judiciaire ou liquidation des biens du Contractant,

252 En dehors du cas prévu à l'alinéa g) ci-dessus, le Ministre ne pourra prononcer la déchéance prévue

à l'article 25,1 ci-dessus qu'après avoir mis le Contractant, par lettre recommandée avec accusé
de réception, en demeure de remédier au manquement en question dans les délais prescrits dans
la mise en demeure à compter de sa date de réception. Les délais prescrits ne pouvant pas être
inférieurs à trois (3) mois.

Faute pour le Contractant de remédier au manquement objet de la mise en demeure dans le délai
imparti, la résiliation du présent Contrat peut être prononcée.

Tout différend sur le bien-fondé de la résiliation du Contrat prononcée par le Ministre sera
susceptible de recours à l'arbitrage conformément aux stipulations de l'article 28 ci-dessous, Dans
le cas échéants le Contrat restera en vigueur jusqu'au moment de l'exécution par les Parties de la
sentence arbitrale.

La résiliation du présent Contrat entraîne automatiquement le retrait de l'Autorlsation
d'Exploration et des Autorisations d'Exploitation en cours de validité,

CEP c-31 Page 47
ARTICLE 26 : DROIT APPLICABLE ET STABILISATION
DES CONDITIONS

26.1 Le présent Contrat est régi par les lois et règlements de la République Islamique de Mauritanie,
complétés par les principes généraux du droit du commerce international.

26.2 Le Contractant sera soumis à tout moment aux lois et règlements en vigueur en République
Islamique de Mauritanie.

263 Il ne pourra être fait application au Contractant d'aucune disposition législative ou réglementaire
postérieure à la Date d'Effet du Contrat qui aurait pour effet direct ou indirect de diminuer les
droits du Contractant ou d'aggraver ses obligations au titre du présent Contrat et de la législation
et la réglementation en vigueur à la Date d'Effet du présent Contrat, sans accord préalable des
Parties

Toutefois, il est convenu que le Contractant ne peut, au titre du paragraphe précédent, s'opposer
à l'application des dispositions législatives et réglementaires de droit commun adoptées
postérieurement à la Date d'Effet du Contrat en matière de sécurité des personnes et de protection
de l'environnement ou de droit du travail.

mu:

Page

CEP c-31 Page 48
ARTICLE

27 FORCE MAJEURE

27.1 Toute obligation résultant du présent Contrat qu'une Partie serait dans l'impossibilité totale
ou partielle d'exécuter, en dehors des paiements dont elle serait redevable, ne sera pas
considérée comme une violation du présent Contrat si ladite inexécution résulte d'un cas
de Force Majeure, à condition toutefois qu'il y ait un lien direct de cause à effet entre
l'empêchement et le cas de Force Majeure invoqué.

27.2 Aux fins du présent Contrat doivent être entendus comme cas de Force Majeure tout événement
imprévisible, irrésistible ou indépendant de la volonté de la Paffie l'invoquant, tels que
tremblement de terre, accident, grève, guérillas, actes de terrorisme, blocus, émeute, insurrection,
troubles civils, sabotage, faits de guerre, soumission du Contractant à toute loi, règlement, ou
toute autre cause indépendante de sa volonté et qui a pour effet de différer ou de rendre
momentanément impossible l'exécution de tout ou partie de ses obligations. L'intention des Parties
est que le terme Force Majeure reçoive l'interprétation la plus conforme aux principes et usages
du droit international et aux pratiques de l'industrie pétrolière internationale.

27.3 Lorsqu'une Partie considère qu'elle se trouve empêchée d'exécuter l'une quelconque de ses
obligations en raison d'un cas de Force Majeure, elle doit immédiatement le notifier par écrit à
l'autre Partie en spécifiant les éléments de nature à établir le cas de Force Majeure et prendre, en
accord avec l'autre Partie, toutes les dispositions utiles et nécessaires pour permettre la reprise
normale de l'exécution des obligations affectées par la Force Majeure dès la cessation du cas de
Force Majeure.

Les obligations, autres que celles affectées par la Force Majeure, devront continuer à être remplies

conformément aux stipulations du présent Contrat.

27 4 Si, par suite d'un cas de Force Majeure, l'exécution de l'une quelconque des obligations du présent
Contrat était différée, la durée du retard en résultant, augmentée du délai qui pourrait être
nécessaire à la réparation de tout dommage causé par le cas de Force Majeure, seront ajoutés au
délai stipulé dans le présent Contrat pour l'exécution de ladite obligation ainsi qu'à la durée de
l'Autorisation d'Exploration et des Autorisations d'Exploitation en cours de validité.

ARTICLE 28 : ARBITRAGE ET EXPERTISE

28.1 En cas de différend entre l'Etat et le Contractant concernant l'interprétation ou l'application des
stipulations du présent Contrat, les Parties s'efforceront de résoudre ce différend à l'amiable.

CEP C-31 F Page
2 x t#
) f\,

En ce qui concerne le Prix du Marché, les stipulations de l'article 14.5 ci-dessus s'appliquent.

CEP c-31 Page 49
ARTICLE

Les Palties peuvent également convenir de soumettre tout autre différend d'ordre technique à un
ou plusieurs expert(s) nommé(s) d'un commun accord ou par le Centre International d'Expertise
Technique de la Chambre de Commerce Internationale CCI »).

Si, dans un délai de quatre vingt dix (90) jours à compter de la notification d'un différend, les
Parties ne parviennent pas à une solution à l'amiable ou suite à une proposition du (ou des)
expert(s), ledit différend sera soumis à la requête de la Partie la plus diligente, à la CCI pour
arbitrage suivant les règles fixées par le Règlement d'arbitrage de la CCI.

282 Le siège de l'arbitrage sera Paris (France). La langue utilisée durant la procédure sera la langue
française et la loi applicable sera la loi mauritanienne, ainsi que les règles et usages du droit
international applicables en la matièR.. Les Parties maintiendront un strict secret sur la procédure

d'arbitrage.

Le tribunal arbitral sera composé de trois (3) arbitres. Aucun arbitre ne sera ressortissant
des pays auxquels appalliennent les Parties.

La sentence du tribunal est rendue à titre définitif et irrévocable. Elle s'impose aux Parties et est

immédiatement exécutoire.

Les frais d'arbitrage seront supportés également entre les Parties, sous réserve de la décision du
tribunal concernant leur répartition.

Les Parties renoncent formellement et sans réserve à tout droit d'attaquer ladite sentence, de faire
obstacle à sa reconnaissance et à son exécution par quelque moyen que ce soit.

28.3 Les Pallies se conformeront à toute mesure conservatoire ordonnée par le tribunal arbitral, Sans
préjudice du pouvoir du tribunal arbitral de recommander des mesures conservatoires, chaque
Paflie pourra solliciter des mesures provisoires ou conservatoires en application du règlement
de référé pré-arbitral de la CCI.

28.4 L'introduction d'une procédure d'arbitrage entraîne la suspension des dispositions contractuelles en
ce qui concerne l'objet du différend, mais laisse subsister tous autres droits et obligations des
Parties au titre du présent Contrat,

28.5 Sans préjudice des stipulations de l'article 21 ci-dessus, les frais et honoraires de 1 ‘expett visé à
l'article 28.1 ci-dessus seront supportés par le Contractant jusqu'à l'octroi de la première
Autorisation d'Exploitation et par la suite par moitié par chacune des Parties. Ces coûts seront
considérés comme des Coûts Pétroliers récupérables au titre de l'article 10 du présent Contrat.

Page

29 CONDITIONS D'APPLICATION DU

CPE à
w \ ù Va ES

C-31 Page 50
CONTRAT

29.1 Les Parties s'accordent à coopérer de toutes les manières possibles afin d'atteindre les

objectifs du présent Contrat,

L'Etat facilitera au Contractant l'exercice de ses activités en lui accordant tous permis,
autorisations, licences et droits d'accès nécessaires à la realisation des Opérations Pétrolières, et
en mettant à sa disposition tous les services appropriés aux dites Opérations du Contractant , de
ses employés et agents sur le territoire national

Toute demande de permis, toutes autorisations, toutes licences et tous droits susvisés seront
soumis au Ministre qui les transmettra, le cas échéant, aux ministères et organismes concernés,
et en assurera le suivi. Ces demandes ne pourront être refusées sans un motif légitime et seront
diligentées de manière à ne pas indûment retarder les Opérations Pétrolières.

29.2 Toutes les notifications ou autres communications se rapportant au présent Contrat devront être

adressées par écrit et seront considérées comme ayant été valablement effectuées dès qu'elles
seront remises en mains propres contre récépissé au représentant qualifié de la Partie concernée
au lieu de son principal établissement en Mauritanie, ou délivrées sous pli affranchi et
recommandé avec accusé de réception, ou adressées par télécopie confirmée par lettre et après
confirmation de la réception par le destinataires à l'élection de domicile indiquée ci-dessous :

Pour le Ministère :
Direction Générale des Hydrocarbures

BP : 4921
Nouakchott- Mauritanie

TEL/FAX : +222 524 43 07

Pour le Contractant :
Total E&P Mauritania Blocks DW B.V.

Bordewijklaan 18
2591 XR The Hague

The Netherlands

CEP

(9

CEP c-

Les notifications seront considérées comme ayant été effectuées à la date de l'accusé de
réception.

31 Page 51
ARTICLE  :

29.3 L'Etat et le Contractant peuvent à tout moment changer leurs représentants autorisés ou l'élection de
domicile mentionnée à l'article 29.2 ci-dessus, sous réserve de le notifier avec un préavis d'au
moins dix (10) jours.

29 4 Le présent Contrat ne peut être modifié que d'un commun accord entre les Parties et par la conclusion
d'un avenant approuvé et entrant en vigueur dans les conditions prévues à l'article 30 ci-dessous.

29.5 Toute renonciation de l'Etat à l'exécution d'une obligation du Contractant devra être faite par écrit et
signée par le Ministre, et aucune renonciation éventuelle ne pourra être considérée comme un
précédent si l'Etat renonce à se prévaloir d'un des droits qui lui sont reconnus par le présent
Contrat.

29.6 Les titres figurant dans le présent Contrat sont insérés à des fins de commodité et de référence et en
aucune mamère ne définissent, ne limitent m ne décrivent la portée ou l'objet des stipulations du
Contrat.

29.7 Les Annexes 15 2 et 3 ci-jointes font partie intégrante du présent Contrat. Toutefois, en cas de
conflit, les stipulations du présent Contrat priment sur celles des Annexes.

C-31 Page 52
ARTICLE

30 ENTREE EN VIGUEUR

Une fois signé par les Parties, le présent Contrat sera approuvé par décret pris en Conseil des Ministres
etentrera en vigueur à la date de publication dudit décret au Journal Officiel, ladite date étant désignée

sous le nom de Date d'Effet et rendant ledit Contrat obligatoire pour les Paffies.

En foi de quoi, les Parties ont signé le présent Contrat en trois (3) exemplaires,

Nouakchott, Le DEC 2010

POUR
POUR
LA REPUBLIQUE ISLAMIQUE DE
Total E&P Mauritania Blocks DW B.V.
MAURITANIE

LE MINISTRE
Guy MAURICE
Mohamed ABDEL VETAH

C-31

53
CEP Page
ANNEXE 1 : PERIMETRE DE RECHERCHE

Jointe et faisant partie intégrante du Contrat entre la République Islamique de Mauritanie et le

Contractant.

À la Date d'Effet, le Périmètre de Recherche initial englobe une superficie réputée égale à quatre mille

deux cent vingt-cinq (4225) Km.

Ce Périmètre de Recherche est représenté sur la carte ci-jointe,

Les points indiqués sur cette carte sont ci-dessous définis par les coordonnées WGS 1984 UTM Zone
28 N suivantes.

C31

1 125000 1855000
2 125000 1945000
3 155000 1945000
4 155000 1940000
5 175000 1940000
6 175000 1915000
7 185000 1915000

8 185000 1890000
9 165000 1890000
10 165000 1860000

11 150000 1860000
12 150000 1855000
13 125000 1855000
CEP C-31 = Page 55
X

VA sŸ \) À LS)

CARTE DU PEIUMETRE DE RECWRCHE

CEP C-31 ÿ Page 56

a gŸ un

CEP C-31 Page
ANNEXE 11 : PROCEDURE COMPTABLE

Jointe et faisant partie intégrante du Contrat entre la République Islamique de Mauritanie et le Contractant.

ARTICLE 1 : DISPOSITIONS GENERALES

1.1 Objet

La présente Procédure Comptable a pour objet d'établir les règles et méthodes de comptabilisation et de
contrôle des Coûts Pétroliers aux fins de leur recouvrement et aux fins du paflage de la production selon
l'article 10 du Contrat, ainsi que les règles de détermination des bénéfices nets réalisés par le Contractant

aux fins du calcul de l'impôt sur les bénéfices industriels et commerciaux.

12 Comptes et relevés
Les comptes, livres et registres du Contractant seront tenus suivant les règles du plan comptable en vigueur

en Mauritanie et les pratiques et méthodes en usage dans l'industrie pétrolière internationale.

Conformément aux stipulations de l'article 20.2 du Contrats les comptes, livres et registres du Contractant

seront tenus en langue française et libellés en Dollars.

Toutes les fois qu'il sera nécessaire de convertir en Dollars les dépenses et recettes payées ou reçues en
toute autre monnaie, celles-ci seront évaluées sur la base des cours de change cotés sur le marché des

changes de Paris, selon des modalités fixées d'un commun accord.

153 Interprétation
Les définitions des termes figurant dans cette Annexe 2 sont les mêmes que celles des termes

correspondants, figurant dans le Contrat.

Le terme « Contractant », outre l'acception qui lui est conférée par le Contrat, peut désigner parfois
l'Opérateur lorsque le Contractant est constitué de plusieurs entités et qu'il s'agit d'Opérations Pétrolières
conduites par l'Opérateur pour le compte de toutes ces entités, ou parfois chacune de ses entités lorsqu'il

s'agit d'obligations leur incombant à titre personnel.
ARTICLE 2 ; COMPTABILITE DES COÛTS PETROLIERS

2.1 Règles générales et principes - Classification et regroupements

2.1.1 Le Contractant tiendra, en permanence, une comptabilité spécialement réservée et organisée pour
l'enregistrement des Coûts Pétroliers et faisant ressortir le détail des dépenses effectivement payées
par lui et donnant droit à lécupération en application des stipulations du Contrat et de la présente

CEP C-31

D à La

Page 575

Annexe, les Coûts Pétroliers récupérés, au et à mesure de l'affectation de la plOduction destinée à
cet effet, ainsi que les sommes venant en déduction ou en atténuation des Coûts Pétroliers,

2.12 La comptabilité des Coûts Pétroliers doit permettre de faile ressortir, à tout moment, pour le Périmètre
de Recherche et pour tout Périmètre d'Exploitation y découlant le montant total des Coûts
Pétroliers payés par le Contractant depuis la Date d'Effet; « le montant total des Coûts Pétroliers
récupérés; « les sommes venant en atténuation ou en déduction des Coûts Pétroliers et la nature
des opérations auxquelles se rapportent ces sommes; …# le montant des Coûts Pétroliers restant à
récupérer,

2.1.3 La comptabilité des Coûts Pétroliers enregistre, au débit, toutes les dépenses effectivement payées

se rappoflant directement, en application du Contrat et des stipulations de la présente Annexe, aux
Opérations Pétrolières, et considérées comme imputables aux Coûts Pétroliers.

Ces dépenses effectivement payées doivent, à la fois:
° incomber réellement au Contractant « être nécessan-es à la

bonne réalisation des Opérations Pétrolières ;

. êt1Viustifiées et appuyées de pièces et documents

justificatifs permettant un contrôle efficace par le Ministère,

2.1.4La comptabilité des Coûts Pétroliers enregistres au crédit, le montant des Coûts Pétroliers récupérés,
au fur et à mesure que cette récupération est opérée, ainsi que, au fur et à mesure de leur
encaissement, les recettes et produits de toute nature qui viennent en déduction ou en atténuation
des Coûts Pétroliers.

2.1.5 Les originaux des contrats, factures et tous autres documents justificatifs se rapportant aux Coûts
Pétroliers doivent être tenus à la disposition du Ministère et présentés à toute réquisition émanant
de celui-ci,

21.6 Les Coûts Pétroliers seront récupérés selon:
a) L'ordre de priorité par nature des coûts:

. Les Coûts Pétroliers d'exploitation ; «Les Coûts Pétroliers de
développement ; et
= Les Coûts Pétroliers d'exploration ;

Tels que ces catégories de Coûts Pétroliers sont définis aux articles 32,3.3et de la présente
Annexe.

b) L'ordre géographique de priorité:

CEP C-31 ÿ Page 587

@ F9 \ 0) )

AA
s Les Coûts Pétroliers encourus dans un Périmètre d'Exploitation sont les premiers à
être récupérés sur la production issue de celui-ci et selon l'ordre stipulé au
paragraphe a) ci-dessus ,

» Les Coûts Pétroliers encourus dans les autres Périmètres d'Exploitation seront
récupérés en second lieu, selon l'ordre stipulé au paragraphe a) ci-dessus.

# Les Coûts Pétroliers encourus en dehors desdits Périmètres d'Exploitation seront
récupérés en dernier lieu sur la production issue du Périmètre d'Exploitation et

selon l'ordre stipulé au paragraphe a) ci-dessus.

2.1.7 La comptabilité des Coûts Pétroliers doit être sincèæ et exacte; elle doit être organisée et les comptes
tenus et présentés de manière à ce qu'ils puissent être aisément regroupés et puissent dégager les
Coûts Pétroliers afférents, notamment, aux dépenses:

n dtexploration, # d'évaluation, sde
développement, «de production de Pétrole Brut, =
de production de Gaz Naturel, #« d'évacuation des

Hydrocarbures et de stockage,

CEP C-31 ÿ Page 59

Vi 9
“relatives aux activités connexes, annexes ou accessoires, en distinguant chacune d'elles, a

ainsi que les fonds versés au compte séquestre conformément à l'article 23.2 du Contrat.

2.1.8Pour chacune des activités ci-dessus, la comptabilité des Coûts Pétroliers doit permettre de faire
ressortir les dépenses:

a) Relatives aux Immobilisations corporelles, notamment celles se rapportant à l'acquisition,

la création, la construction ou la réalisation:
a de terrains, # de bâtiments (ateliers, bureaux, magasins, logements, laboratoires, etc )
a d'installations de chargement et de stockage, « de voies d'accès et ouvrages
d'infrastructure générale, « de moyens de transport des Hydrocarbures (canalisations
d'évacuation, bateauxciternes, etc.), a d'équipements généraux, « d'équipements et
installations spécifiques, « de véhicules de transport et engins de génie civil, sde
matériel et outillage (dont la durée normale d'utilisation est supérieure à une année), =

de forages productifs, a d'autres immobilisations colporelles.

CEP C-31 Y Page 603
La
9 C3

Ÿ Le,
b) Relatives aux immobilisations incorporelles, notamment celles se rapportant} = aux
travaux de terrain de géologie et de géophysique, de laboratoire (études, retraitements,
etc.), = aux forages d'exploration non productifs et non utilisés dans le cadre du plan de

développement, « aux autres immobilisations incorporelles.

c) relatives aux matériels et matières consommables;
d) opérationnelles de fonctionnement:
Il s'agit des dépenses de toute nature, à l'exception des frais généraux visés ci-après, non

prises en compte dans les alinéas a) à c) ci-dessus du présent article 2-1-8, et liées
directement à l'étude, la conduite et l'exécution des Opérations Pétrolières ;

e) non opérationnelles ou frais généraux :

Il s'agit de dépenses suppoltées par le Contractant, liées aux Opérations Pétrolières et se
rappoflant à la direction et à la gestion administrative desdites opérations.

2, 1.9 Par ailleurs, la comptabilité des Coûts Pétroliers doit faire ressortir, pouf chacune des catégories de
dépenses énumérées ou définies dans les alinéas a) à d) de l'article 2-1-8 précédent, les paiements
effectués au profit:

» de l'Opérateur, pour les biens et services qu'il a foumis lui-même; = des entités

constituant le Contractant, pour les biens et services qu'elles ont foumis ellesmêmes;
# des Sociétés Affiliées; mn
des Tiers.

22 Analyse des dépenses et méthodes d'imputation

22,1 Les principes d'imputation et les méthodes analytiques habituels du Contractant en matière de
répartition et de reversement doivent être appliqués de façon homogènes équitable et non
discriminatoire à l'ensemble de ses activités. Ils devront être communiqués au Ministère sur
demande de celui-ci.

Le Contractant informera le Ministère de toute modification qu'il pourrait être conduit à apporter
à ses principes et méthodes.

222 Les actifs corporels construits, fabriqués, créés ou réalisés par le Contractant dans le cadre des
Opérations Pétrolières et effectivement affectés à ces opérations, ainsi que leur entretien courant,
sont comptabilisés au prix de revient de construction, de fabrication, de création ou de réalisation.

22.3 Les équipements, matériels et matières consommables nécessités par les Opérations Pétrolières et
autres que ceux visés ci-dessus, sont:

CEP C-31 Page 59
a) Soit acquis pour utilisation immédiate, sous réserve des délais d'acheminement ets si
nécessaire, d'entreposage temporaire par le Contractant (sans, toutefois, qu'ils aient été
assimilés à ses propres stocks). Ces équipements, matériels et matières consommables

acquis par le Contractant sont valorisés, pour imputation aux Coûts Pétroliers, à leur prix
rendu à pied d'œuvre (prix rendu Mauritanie),

Le prix rendu Mauritanie comprend les éléments suivants, imputés selon les méthodes

analytiques du Contractant:
= le prix d'achat après ristournes et rabais,

- les frais de transport, d'assurance, de transit, de manutention et de douane (et autres
impôts et taxes éventuels) depuis le magasin du vendeur jusqu'à celui du

Contractant ou jusqu'au lieu d'utilisation, selon le cas,

b) Soit fournis par le Contractant à partir de ses propres stocks

Les équipements et matériels neufs, ainsi que les matières consommables, fournis par
le Contractant à partir de ses propres stocks sont valorisés, pour Imputation, au
dernier prix de revient moyen pondéré, calculé conformément aux stipulations de

l'alinéa a) du présent article 2,23, ci-après dénommé « coût net ».
… Les matériels et équipements amortissables déjà utilisés fournis par le Contractant à

partir de ses propres stocks ou de ceux de ses autres activités, y compris celles des

Sociétés Affiliées, sont valorisés, pour imputation aux Coûts Pétroliers, d'après le

barème ci-après:

e Matériel neuf (Etat « A »): Matériel neuf qui n'a jamais été utilisé: 100% (cent pour cent) du

coût net,

e Matériel en bon état (Etat « B »): Matériel d'occasion en bon état et encore utilisable dans sa

destination initiale sans réparation: 75% (soixante quinze pour cent) du coût net du matériel neuf

tel que défini ci-dessus.

* Autre matériel usagé (Etat « C »): Matériel encore utilisable dans sa destination initiale, mais

seulement après réparation et remise en état 50% (cinquante pour cent) du coût net du matériel
neuf tel que défini ci-dess

e Matériel en mauvais état (Etat « D »): Matériel non utilisable dans sa destination initiale, mais
qui est utilisable pour d'autres services: 25% (vingt-cinq pour cent) du coût net du matériel neuf
tel que défini ci-dessus,

CEP C-31 Page 60
CEP C-31 Page 61
e  Ferrailles et rebuts (Etat «E »): Matériels hors d'usage et irréparables: prix courant des rebuts,

2.2.3.1 L'Opérateur ne garantit pas la qualité du matériel neuf visé ci-dessus au-delà de ce que fait le

fabriquant ou le revendeur du matériel concerné. En cas de matériel neuf défectueux, le
Contractant fait diligence pour obtenir remboursement ou compensation de la part du fabriquant
ou du revendeur; cependant le crédit correspondant n'est passé en écriture qu'à la réception du
remboursement ou de la compensation;

2.2,3.2 En cas de défectuosité du matériel usagé visé ci-dessus, le Contractant crédite le compte des Coûts

Pétroliers des sommes qu'il aura effectivement encaissées en compensation.

223.3 Utilisation des matériels, équipements et installations appartenant en propre au Contractant.

2,3

Les matériels, équipements et installations appartenant en propre au Contractant et utilisés à tiffe
temporaire pour les besoins des Opérations Pétrolières, sont imputés aux Coûts Pétroliers pour un

montant de location couvrant:

a) L'entretien et les réparations,

b) Une quote-part, propoftionnelle au temps d'utilisation pour les Opérations Pétrolières, des
amortissements calculés par application au prix de revient historique (coût initial non

réévalué), d'un taux au plus égal à celui prévu par l'article 4-2 ci-dessous.

c) Les dépenses de transport et de fonctionnement et toutes autres dépenses non déjà imputées

par ailleurs.

Le prix facturé exclut toute charge inhérente aux surcoûts dus, notamment, à une Immobilisation
ou à une inutilisation anormale ou conjoncturelle desdits équipements et installations dans le cadre

des activités du Contractant autres que les Opérations Pétrolières.

En tout état de cause, les coûts imputés aux Coûts Pétroliers pour l'utilisation de ces équipements
et installations ne doivent pas excéder ceux qui seraient normalement pratiqués en Mauritanie par

des entreprises tierces, ni se traduire par une imputation en cascade de frais et de marges,

Le Contractant tiendra un état détaillé des matériels, équipements et installations lui appartenant
en propre et affectés aux Opérations Pétrolières, Indiquant la description et le numéro
d'identification de chaque unités les charges d'entretien et de réparations y et les dates auxquelles
chaque unité a été affectée puis retirée des Opérations Pétrolières. Cet état devra parvenir au

Ministère au plus tard le 1 * mars de chaque année.

Dépenses opérationnelles de fonctionnement

CEP C-31 u Page 63:

2.3.1 Les dépenses de cette nature sont imputées aux Coûts Pétroliers au prix de revient pour le
Contractant des prestations ou charges qu'elles concernent, tel que ce prix ressort des comptes de
celui-ci et tel qu'il est déterminé en application des stipulations de la présente Annexe. Ces

dépenses comprennent notamment:
2.32 Les impôts, droits et taxes établis et payés en Mauritanie en vertu de la réglementation en vigueur et
des stipulations du Contrat et directement liés aux Opérations Pétrolières.

Ne sont pas imputables aux Coûts Pétroliers, les redevances supelflciaires, l'impôt sur les BIC et
les bonus prévus respectivement aux articles 1 1 et 13 du Contrat, ainsi que toute autre charge
dont la récupération est exclue par une disposition du Contrat ou de la présente Annexe.

23.3 Les dépenses de personnel et l'environnement du personnel

23.3.1 Principes
Dans la mesure où elles correspondent à un travail et à des services effectifs et où elles ne sont pas
excessives eu égard à l'importance des responsabilités exercées, au travail effectué et aux pratiques
habituelles, ces dépenses couvrent tous les paiements effectués à l'occasion de l'utilisation et de
l'environnement du personnel travaillant en Mauritanie et engagé pour la conduite et l'exécution
des Opérations Pétrolières ou pour leur supervision. Ce personnel comprend les personnes
recrutées localement par le Contractant et celles mises à la disposition de celui-ci par les Sociétés

Affiliées, les autres Parties ou les Tiers,
Ces dépenses sont également déductibles lorsqu'elles se rattachent à un établissement stable à

l'étranger du Contractant lorsque l'activité de cet établissement stable est exercée exclusivement

au profit des Opérations Pétrolièles du Contractant en Maulitanie,

2.333,2 Eléments

Les dépenses de personnel et d'environnement du personnel comprennent, d'une part, toutes les
sommes payées ou remboursées au titre du personnel visé ci-dessus, en vertu des textes légaux et

réglementaires, des conventions collectives, des contrats de travail et du règlement propre au

Contractant et, d'autre part, les dépenses payées pour l'environnement de ce personnel:

a) Salaires et appointements d'activité ou de congé, heures supplémentaires, primes et autres

indemnités;

b) Charges patronales y afférentes résultant des textes légaux et réglementatres, des

conventions collectives et des conditions d'emploi;

c) Dépenses payées pour l'environnement du personnel; celles-ci représentent, notamment.

CEP C-31 / Page 64

4% 39

“<
” Les dépenses d'assistance médicale et hospitalière, d'assurance sociale et toutes

autres dépenses sociales particulières au Contractant +

… Les dépenses de transport des employés, de leur famille et de leurs effets personnels,
lorsque la prise en charge de ces dépenses par l'employeur est prévue par le contrat
de travail ;

“ Les dépenses de logement du personnel, y compris les prestations y afférentes,
lorsque leur prise en charge par l'employeur est prévue par le contrat de travail

(eau, gaz, électricité, téléphone) ;

= Les indemnités payées à l'occasion de l'installation et du dépatt des salariés ,

= Les dépenses afférentes au personnel administratif rendant les services suivants".
gestion et recrutement du personnel local, gestion du personnel expatrié, formation
professionnelle, entretien et fonctionnement des bureaux et logement, lorsque ces
dépenses ne sont pas incluses dans les frais généraux ou sous d'autres rubriques ;

” Les frais de location des bureaux ou leur coût d'occupation, les frais des services
administratifs collectifs (secrétariat, mobilier, fournitures de bureau, téléphone,

etc.).

2.333 Conditions d'imputation

Les dépenses de personnel correspondent:
= Soit à des dépenses directes imputées au compte des Coûts Pétroliers con*espondant,

: Soit à des dépenses indirectes ou communes imputées au compte des Coûts Pétroliers à partir
des -données de la comptabilité analytique et déterminées au prorata du temps consacré aux

Opérations Pétrolières.

2,34 Les dépenses payées à raison des prestations de services fournies par les Tiers, les entités constituant

le Contractant et les Sociétés Affiliées comprennent notamment:

234.1 Les services rendus par les Tiers et par les Parties, sont imputés à leur prix de revient comptable
pour le Contractant, c'est à dire au prix facturé par les foumisseurs, y compris tous droits, taxes et
charges annexes éventuels; les prix de revient sont diminués de tous rabais, remrsess ristournes et

CEPC-31 Page 651
escomptes obtenus par le Contractant, soit directement, soit Indirectement.

2.3.42 L'assistance technique foumie au Contractant par ses Sociétés Affiliés : elle consiste en prestations
et services rendus au profit des Opérations Pétrolières par les départements et sewices de ces
Sociétés Affiliées qui s'occupent des activités suivantes:

= Géologie, s Géophysique,

= Ingénierie,

= Forage et pnduction,

= Gisements et étude des réservoirs,

= Etudes économiques,

= Contrats techniques,

= Laboratoires,

“Achats et transit (sauf frais inclus dans ceux visés au 2.23 ci-dessus),

= Dessin,

» Celtaines activités administratives et juridiques qui se rapportent à des études ou travaux bien
définis ou occasionnels et qui ne font partie ni de l'activité courante et régulière, ni de l'activité
juridique visée au 2.3.8 ci-après.

L'assistance technique fait principalement l'objet de contrats de services conclus entre le
Contractant et ses Sociétés Affiliées.

Les dépenses d'assistance technique fournie par les Sociétés Affiliées sont imputées au prix de
Ivvient pour la Société Affiliée qui fournit cette assistance. Ce prix de revient comprend,
notamment, les frais de personnel, les coûts des matières et matériels consommables utilisés,
les frais de réparation et d'entretien, les assurances, les taxes, une quote-palt de l'amortissement
des investissements généraux calculé sur la valeur d'origine d'acquisition ou de constluction des
biens s'y rapportant et toutes autres dépenses entramées par ces prestations non déjà imputées
par ailleurs.
Le prix exclut, par contre, toute charge inhérente aux surcoûts dus, notamment, à une

immobilisation ou à une utilisation anormale ou conjoncturelle des matériels, Installations et

équipements chez la Société Affiliée.

CEP C-31 à Ës Page 66:
En tout état de cause, les dépenses relatives à ces prestations ne poun-ont pas dépasser celles
qui seraient exigées nonnalement, pour des services similaires, par des sociétés de services
techniques et laboratoires Indépendants. Elles ne doivent pas se traduire par une imputation en

cascade de frais et marges.

En outre, toutes ces prestations, y compris les études de synthèse, doivent être appuyées par
des rapports représentés sur simple demande du Ministère, Elles doivent faire l'objet de

commandes écrites passées par le Contractant, puis de facturations détaillées,

2.343 Lorsque le Contractant utilise, pour les Opérations Pétrolières, du matériel, des équipements ou
des installations qui sont la propriété exclusive d'une entité constituant le Contractant, il impute
aux Coûts Pétroliers, au prorata du temps d'utilisation, la charge correspondante, dételminée selon
ses méthodes habituelles et selon les principes définis au 2.3,4.2 ci-dessus. Cette charge comprend,
notamment

« Une quote-part de l'amortissement annuel calculé sur le "prix rendu Mauritanie" d'origine défini

au 2.2.3 ci-dessus;

“ Une quote-part du coût de la mise en œuvre, des assurances, de l'entretien courant, du

financement et des révisions périodiques,
» Les frais de magasinage

ñ Les frais de magasinage et de manutention (frais de personnel et frais de fonctionnement des
sewices) sont imputés aux Coûts Pétroliers au prorata de la valeur des sorties de biens

enregistrées.

… Les dépenses de transport : Sont imputées aux Coûts Pétroliers les dépenses de transport de
personnel, de matériel ou d'équipements destinés et affectés aux Opérations Pétrolières et qui
ne sont pas déjà couvertes par les paragraphes ci-dessus ou qui ne sont pas intégrées dans les

prix derevient.

2,3.5 Les avaries et pertes affectant les biens communs

Toutes les dépenses nécessaires à la réparation et à la remise en état des biens à la suite d'avaries
ou de peltes résultant d'incendies, inondations, tempêtes, vols, accidents ou toute autre causes sont
imputées selon les principes définis dans la présente Annexe,

Les sommes recouvrées auprès des compagnies d'assurances pour ces avaries et pertes sont
créditées aux comptes des Coûts Pétroliers,

——
CEP C-31 3 Page 675

W x j La
23.6 Les dépenses de maintenance

Les dépenses de maintenance (entretien courant et gros entretien) du matériel, des équipements et
des installations affectés aux Opérations Pétrolières sont imputées aux Coûts Pétroliers au prix de
revient.

2.3.7 Les primes d'assurances et dépenses liées au règlement des sinistres, sont imputées aux Coûts
Pétroliers:

a) les primes et frais relatifs aux assurances obligatoires et contractuelles contractées pour

couvrir les Hydrocarbures extraits, les personnes et les biens affectés aux Opérations

Pétrolières ou pour couvrir la responsabilité civile du Contractant à l'égard des Tiers dans le

cadre desdites opérations;

b) les dépenses supportées par le Contractant lors d'un sinistre survenu dans le cadie des
Opérations Pétrolières, celles supportées en règlement de toutes peltes, réclamations,

dommages et autres dépenses annexes, non couverts par les assurances souscrites;

c) les dépenses payées en règlement de pefles, réclamations, dommages ou actions judiciaires,
non couvertes par une assurance et pour lesquelles le Contractant n'est pas tenu de sousclire
une assurance, Les sommes recouvrées auprès des assurances au titre des polices et garanties

sont comptabilisées conformément à l'article 26.2 g) ci-après;
2.3.8 Les dépenses d'ordre juridique

Sont imputées aux Coûts Pétroliers, les dépenses relatives aux frais de procédure, d'enquête et de
règlement des litiges et réclamations (demandes de remboursement ou compensation), qui
surviennent à l'occasion des Opérations Pétrolières ou qui sont nécessaires pour protéger ou
recouvrer les biens, y compris, notamment, les honoraires d'avocats ou d'experts, les frais
juridiques, les frais d'enquête ou dobtention de la preuve, ainsi que les sommes versées à titre de
règlement transactionnel ou de liquidation finale de tout litige ou réclamation.

Lorsque de tels services sont effectués par le personnel du Contractant, une rémunération,
correspondant au temps et aux coûts réellement supportés, est incluse dans les Coûts Pétroliers. Le
prix ainsi imputé ne devra pas être supérieur à celui qui aurait été payé à des Tiers pour des services
identiques ou analogues.

2.3.9 Les intérêts, agios et charges financières

Sont imputés aux Coûts Pétroliers tous les intérêts et agios payés par le Contractant au titre des
emprunts contractés auprès de Tiers et des avances et emprunts obtenus auprès de Sociétés
Affiliées, dans la mesure où ces emprunts et avances sont affectés au financement des Coûts
Pétroliers relatifs aux seules Opérations Pétrolières de développement d'un gisement commercial
@ l'exclusion notamment des Opérations Pétrolières d'exploration et d'évaluation).et n'excèdent

RU
CEP C-31 ÿ Page 68"
pas soixante dix pour cent (70%) du montant total de ces Coûts Pétroliers de développement. Ces
emprunts et avances devront être soumis à l'agrément du Ministère.

Dans le cas où ce financement est assuré auprès de Sociétés Affiliées, les taux d'intérêts
admissibles ne devront pas excéder les taux normalement en usage sur les marchés financiers
internationaux pour des prêts de nature similaire.

23.10 Les pertes de change

Sont imputées aux Coûts Pétroliers, les pertes de change réalisées liées aux emprunts et dettes du

Contractant dans les conditions prévues par le Contrat.

2.3.11 Les paiements consécutifs aux frais exposés à l'occasion des contrôles et vérifications opérés par le

Ministère, conformément aux stipulations du Contrat, sont inclus dans les Coûts Pétrolie:

23.12 Les paiements relatifs à d'autres dépenses, y compris les dépenses payées à des Tiers à raison du

24

transport des Hydrocarbures jusqu'au Point de Livraison sont inclus dans les Coûts Pétroliers, Il
s'agit de tous les paiements effectués ou pertes subies liés ou nécessités par la bonne exécution des
Opérations Pétrolières et dont l'imputation aux Coûts Pétroliers n'est pas exclue par les stipulations
du Contrat ou de la présente Annexe, à condition qu'ils ne soient pas assimilables à des charges
dont le Ministère exclue la déduction et à condition que ces dépenses aient été approuvées par
celui-ci. Par ailleurs, sauf dispositions contraires de la loi, le Contractant pourra s'il le désire des
contributions à caractère économique, social, culturel, et spoflif, à l'exclusion impérative de
financement à caractère politique. Ces contributions seront portées au débit du compte des Coûts
Pétroliers.

Les frais généraux

Ces dépenses sont relatives aux Coûts Pétroliers non pris en compte par ailleurs. Elles concernent:

2.4.1Les dépenses payées à I lextérieur de la Mauritanie

Le Contractant ajoutera une somme forfaitaire raisonnable à titre de frais généraux à l'étranger
nécessaires à la réalisation des Opérations Pétrolières et supportés par le Contractant et ses
Sociétés affiliées.
Les montants imputés ne pourront pas excéder les limites suivantes :

L1

avant l'octroi de la première Autorisation d'Exploitation : Deux virgule sept pour cent
(2,7%) des Coûts Pétroliers hors frais généraux;

* à compter de l'octroi de la première Autorisation d'Exploitation Un virgule trente-cinq

pour cent (1,35 °/0) des Coûts Pétroliers hors frais financiers et frais généraux.

Ces pourcentages s'appliquent aux dépenses, hors frais généraux, imputables aux Coûts Pétroliers
au titre de l'Année Civile considérée.

!CEP C-31

Page 69;
0
24.2 Les dépenses payées à l'intérieur de la Mauritanie

2.5

Ces dépenses couvrent les paiements relatifs aux activités et services suivants:

* Direction générale et secrétariat général ;
= Informations et communications ;

# Administration générale (services juridiques, assurances, fiscalité, informatique) ;
* Comptabilité et budget ;
= Audit interne.

Elles doivent correspondre à des services effectivement nécessités par les besoins des Opérations
Pétrolières et correspondre à des prestations réelles effectuées en Mauritanie par le Contractant ou
les Sociétés Affiliées. Elles ne doivent pas se traduire par une imputation en cascade de frais et de
marges.

Leurs montants sont, soit des montants réels lorsqu'il s'agit de dépenses directes, soit des montants
résultant de répartitions lorsqu'il s'agit de dépenses indirectes. Dans ce dernier cas, les règles de
répartition doivent être clairement définies et les montants justifiés paf la comptabilité analytique.

Les dépenses non imputables aux Coûts Pétroliers

Les paiements effectués en règlement de frais, charges ou dépenses non directement imputables
aux Opérations Pétrolières, ceux dont la déduction ou l'imputation est exclue par les stipulations
du Contrat ou de la présente Annexe, ou ceux qui ne sont pas nécessités par les besoins des dites
Opérations Pétrolières, ne sont pas pris en compte et ne peuvent donc donner lieu à récupération,

Il s'agit, notamment, des paiements effectués au titre:

a) Des frais d'augmentation de capital;

b) Des frais relatifs à des activités au-delà du Point de Livraison, notamment des frais de

commercialisation;
c) Des frais relatifs à la période antérieure à la Date d'Effet;

d) Des frais d'audit extérieur payés par le Contractant dans le cadre des relations particulières

entre les entités constituant le Contractant;

e) Des frais suppoñflés à l'occasion des réunions, études et travaux réalisés dans le cadre de
l'association liant les entités constituant le Contractant et n'ayant pas pour objet la bonne

conduite des Opérations Pétrolières;

f) Des intéléts, agios et charges fmancières autres que ceux dont l'imputation est prévue à

l'alticle 2,3.9 de la plésente Annexe,

EE ec
CEP C-31 & Page 70)

L

a

A)
g) Des pertes de change éventuellement subies autæs que celles dont l'imputation est petmise
par le Contrat.

h) Des pertes de change qui constituent des manques à gagner résultant de risques liés à l'origine

des capitaux propres et à l'autofinancement.

2.6 Eléments à porter au crédit de la Comptabilité des Coûts Pétroliers

Doivent être poflés au crédit du Compte des Coûts Pétroliers, notamment’.

2.6.1 Le produit des quantités d'Hydrocarbures revenant au Contractant en application des stipulations de
l'article 10.2 du Contrat, pal' le Prix du Marché s'y rapportant tel qu'il est défini à l'article 14 du
Contrat.

2.62 Tous autres recettes, revenus, produits et profits connexes, annexes ou accessoires, directement ou
indirectement liés aux Opérations Pétrolières, notamment ceux provenant:

a) De la vente de substances connexes;

b) Du transpolt et du stockage de produits appartenant aux Tiers dans les installations affectées

aux Opérations Pétrolières;
c) Des remboursements effectués par les assureurs;

d) De règlements transactionnels ou de liquidations;

e) De cessions ou de location de biens déjà déclarés dans les Coûts Pétroliers;

f) De rabais, remises et ristournes obtenus, s'ils n'ont pas été imputés en déduction du prix de

revient des biens auxquels ils se rappoñftent.

g) Tout autre revenu ou recette similaire à ceux listés ci-dessus, venant en déduction des Coûts

Pétroliers.

2,7 Matériels, équipements et installations vendus par le Contractant

2.7.1 Les matériels, équipements, installations et consommables qui sont inutilisés ou inutilisables, sont
retirés des Opérations Pétrolières pour être, soit déclassés ou considérés comme « ferrailles et
rebuts », soit rachetés par le Contractant pour ses besoins propres, soit vendus à des Tiers ou à des
Sociétés Affiliées.

CEP.C-31 4 Page 71)

F RO un
27,2 En cas de cession aux entités constituant le Contractant ou à leurs Sociétés Affiliées, les prix sont

déterminés conformément aux stipulations de 2-2-3.b de la présente Annexe, ou, s'ils sont
supérieurs à ceux résultant de l'application dudit article, convenus entre les Parties. Lorsque
l'utilisation du bien concerné dans les Opérations Pétrolières a été temporaire et ne justifie pas les

réductions de prix fixées à l'article susvisé, ledit bien est évalué de façon que les Coûts Pétroliers
soient débités d'une charge nette correspondant à la valeur du service rendu.

2.7,3 Les ventes à des Tiers des matériels, équipements, installations et consommables sont faites par le
Contractant au meilleur prix possible. Tous remboursements ou compensations accordés à un
acheteur pour un matériel défectueux sont débités au compte des Coûts Pétroliers dans la mesure
et au moment où ils sont effectivement payés par le Contractant,

2.7,4 Lorsqu'un bien est utilisé au bénéfice d'un Tiers ou du Contractant pour des opérations non couvertes
par le Contrat, les redevances correspondantes sont calculées à des taux qui, sauf accord du
Ministère, ne peuvent être calculés sur une base inférieure aux prix de revient.

ARTICLE 3 ; DETERMINATION DU RAPPORT «R »

3.1 Aux fins notamment de la détermination du rapport «R » pour l'application de l'article 10,3 du Contrat,
les Coûts Pétroliers intervenant dans le calcul des Revenus Nets Cumulés et des Investissements
Cumulés seront catégorisés et enregistrés séparément selon les catégories cidessous.

32 Coûts Pétroliers d'exploration

Ce sont les Coûts Pétroliers engagés dans les Opérations Pétrolières d'exploration à l'intérieur d'un
Périmètre de Recherche, inclus dans un Programme Annuel de Travaux approuvé conformément
aux stipulations du Contrat, comprenant, sans que cette liste soit limitative :

32.1 Les études géophysiques, géochimiques, paléontologiques, géologiques, topographiques et les
campagnes sismiques ainsi que les études y afférentes et leurs interprétations.

3.2.2 Le carottage, les puits d'exploration, les puits d'évaluation et les puits forés pour l'approvisiomement
en eau.

32.3 Les coûts de main-d'œuvre, matériel, fournitures et services utilisés dans le forage des puits
d'exploration ou de puits d'évaluation d'une découverte qui ne sont pas complétés en tant que puits
producteurs.

3.24 Les équipements utilisés exclusivement comme justificatifs des objectifs visés aux articles 3,2. 1,
3.2.2 et 3.23 ci-dessus, y compris les voies d'accès et les informations géologiques et géophysiques
acquises.

Page 72|

32.5 La partie des Coûts Pétroliers de construction des installations et équipements, des frais généraux
imputables aux Coûts Pétroliers d'exploration tel qu'il en ressort d'une juste allocation de
l'ensemble des Coûts Pétroliers (y compris les frais généraux) entre les Coûts Pétroliers
d'exploration et l'ensemble des Coûts Pétroliers hors frais généraux.

3.2.6 Tous les autres Coûts Pétroliers encourus pour l'exploration entre la Date d'Effet et la date de
démarrage de la production d'Hydrocarbures commercialisables qui ne sont pas inclus dans l'article
3.3 ci-dessous,

3.3 Coûts Pétroliers de développement
Ce sont les Coûts Pétroliers engagés dans les Opérations Pétrolières de développement relatives à

une Autorisation d'Exploitation, comprenant, sans que cette liste soit limitative:

3.3.1 Les forages de développement et de production, y compris les puits forés pour l'injection d'eau ou
de gaz afin d'augmenter le taux de récupération des Hydrocarbures et ceux destinés à la
séquestration ou la conservation de gaz.

3.32 Les puits complétés par l'installation de tubage (casing) ou d'équipement après qu'un puits ait été foré
dans l'intention de le compléter en tant que puits producteur ou de puits d'injection d'eau ou de gaz
destinée à augmenter le taux de récupération des Hydrocarbures et ceux destinés à la séquestration
ou la conservation de gaz.

3.3.3 Les coûts d'équipements liés à la productions au transport et au stockage jusqu'au Point de Livraison,
tels que canalisations, canalisations sur champ (flow-lines), unités de traitement et de

Page 73?

production, équipements sur têtes de puits, équipements sous-marins, systèmes de récupération
assistée, plateformes offshore, unités flottantes de production et/ou unités flottantes de production
et de stockage (FPO et FPSO), unités de stockage, terminaux d'exportation, installations portuaires
et autres équipements connexes, ainsi que les voies d'accès liées aux activités de production,

3.34 Les études d'ingénierie et de conception concernant les équipements visés à l'article 3,33.

3.3.5La partie des Coûts de construction, des frais généraux imputables aux Coûts de Développement, tel

qu'il ressort de la proportion des Coûts de Développement par rapport à l'ensemble des Coûts
Pétroliers à l'exception des frais généraux.

3.3.6 Sont exclues les charges financières afférentes au financement des Coûts de Développement.

34

Coûts Pétroliers d'exploitation

Ce sont les Coûts Pétroliers encourus dans un Périmètre d'Exploitation après la date de démarrage
de la production d'Hydrocarbures commercialisables qui ne sont ni des coûts d'exploration ni des
coûts de développement ni des frais généraux.

Les coûts d'exploitation comprennent notamment les provisions constituées en vue de faire face à
des pertes ou charges y compris la provision pour le Programme de Réhabilitation, laquelle a été

versée intégralement au compte séquestre constitué dans le but de financer les travaux de
réhabilitation du site conformément à l'article 23.2 du Contrat.

La partie des frais généraux qui n'a pas fait l'objet d'une attribution aux coûts d'exploration ou aux

coûts de développement sera incluse dans les coûts d'exploitation,

3.5 Il est entendu que les amortissements des immobilisations pratiquées pour la détermination du

bénéfice imposable conformément aux stipulations de l'article 4 ci-dessous ne sont pas des Coûts
Pétroliers et à ce titre n'entrent pas dans la détermination du Rapport «R ».

ARTICLE 4 : CHARGES DEDUCTIBLES POUR LA DETERMINATION DE L'IMPOT SUR

LES BENEFICES INDUSTRIELS ET COMMERCIAUX

4.1 Charges déductibles
Conformément à l'alticle 70 du Code des Hydrocarbures Bruts, les charges déductibles pour la
détermination de l'impôt sur les bénéfices industriels et commerciaux seront constituées des
éléments suivants, dans les limites précisées dans la présente Procédure Comptable, et à l'exclusion
des charges non déductibles spécifiées au Titre VI du Code des Hydrocarbures Bruts

CEP C-31 & Page 74

x
C-31
CEP Page 73
(39 LIA

et des dépenses non imputables aux Coûts Pétroliers spécifiées à l'article 2.5 ci-dessus de la

présente Annexe:

“ Les Coûts Pétroliers d'exploitation, tels que définis selon les stipulations de la présente

Procédure Comptable ;
ñ Les frais généraux, selon les stipulations de l'article 2.4 ci-dessus de la présente Annexe ; #Les

amortissements des immobilisations constituées des Coûts Pétroliers de développement selon
les stipulations de l'article 42 ci-après
« Les intérêts, agios et charges financières, selon les stipulations de l'afticle 243.9 ci-dessus :« Les
pertes de matériels ou de biens résultant de destructions ou de dommages, les créances
irrécouvrables et les indemnités versées aux tiers à titre de dommages (sauf si ces dommages sont
causés par une faute ou négligence du Contractant dument prouvée) ;

“ Les provisions raisonnables et justifiées constituées en vue de faire face à des pertes ou charges
nettement précisées et que des événements en cours rendent probables ;

« Le montant non-apuré des déficits relatifs aux années antérieures dans la limite de cinq (5) ans

suivant l'exercice déficitaire.

42 Amortissement des immobilisations
Les immobilisations réalisées par le Contractant et nécessaires aux Opérations Pétrolières seront
amorties selon un régime d'amortissement linéaire,
La durée minimale d'amortissement des immobilisations sera de ‘dix (10) Années Civiles pour les
immobilisations de transport par canalisations de la production d'Hydrocarbures ;
Ecinq (5) Années Civiles pour les autres immobilisations.
La période d'amollissement sera à compter de l'Année Civile durant laquelle lesdites
immobilisations sont réalisées, ou à compter de l'Année Civile au cours de laquelle lesdites
immobilisations sont mises en service normal si cette dernière année est postérieure, prorata
temporis pour la première Année Civile en question.

43 Coûts Pétroliers d'exploration

358

Les Coûts Pétroliers d'exploration encourus par le Contractant dans le Périmètre de Recherche, y

compris notamment les frais de recherches géologiques et géophysiques et les frais de forage

CEP C-31 Page 74
d'exploration et d'évaluation d'une découverte (à l'exclusion des forages productifs, qui seront
immobilisés selon les stipulations de l'article 4.2 ci-dessus de la présente Annexe), seront
considérés comme des charges déductibles en totalité dès leur année de réalisation ou pourront

être amortis selon un régime d'amortissement choisi par le Contractant.

ARTICLE 5 : INVENTAIRES
5.1 Périodicité
Le Contractant tiendra un inventaire permanent en quantité et en valeur de tous les biens utilisés
pour les Opérations Pétrolières et procédera, à intervalles raisonnables, au moins une fois par an,

aux inventaires physiques tels que requis par les Parties.

52 Notification
Une notification écrite de l'intention d'effectuer un inventaire physique sera adressée par le
Contractant au moins quatre-vingt-dix (90) jours avant le commencement dudit inventaire, de sorte
que le Ministère et les entités constituant le Contractant puissent être représentés à leurs frais lors

dudit inventaire,

53 Infonnation
Au cas où le Ministère ou une entité constituant le Contractant ne se ferait pas représenter lors d'un
inventaire, telle Partie serait liée par l'inventaire établi par le Contractant, lequel devra alors fournir

à ladite Partie copie dudit inventaire.

ARTICLE 6 : ETATS DES REALISATIONS, SITUATIONS, COMPTES-RENDUS
6.1 Principes
Outre les états et soumission d'informations prévus par ailleurs, le Contractant fera parvenir au
Ministère, dans les conditions, formes et délais indiqués ci-après, le détail des opérations et travaux
réalisés, tels qu'ils sont enregistrés dans les comptes, documents, rapports et états tenus ou établis

par lui et relatifs aux Opérations Pétrolières.

tions et des stocks de matériel et de matières

Page 76

Etat des variations des comptes dhmmobilis

Lo

consommables,

CEP C-31 Page 75
Cet état doit parvenir au Ministère au plus tard le quinze (15) du premier mois de chaque Trimestre.
Il indiquera, notamment, pour le Trimestre précédent, les acquisitions et créations
d'immobilisations, de matériels et de matières consommables nécessaires aux Opérations
Pétrolières, par gisement et par grandes catégories, ainsi que les sorties (cessions, peltes,
destructions, mises hors service) de ces biens.
63 Etat des quantités de Pétrole Brut et de Gaz Naturel transportées au cours du mois

Cet état doit parvenir au Ministère au plus tard le quinze (15) de chaque mois, Il indiquera, par
gisement, les quantités de Pétrole Brut et de Gaz Naturel transportées au cours du mois précédent,
entre le gisement et le point d'exportation ou de livraison, ainsi que l'identification des
canalisations utilisées et le prix du transport payé lorsque celui-ci est effectué par des Tiers, Vétat

Indiquera, en outre, la répartition entre les Parties des produits ainsi transpoltés.

64 Etat de récupération des Coûts Pétroliers
Cet état doit parvenir au Ministère au plus tard quinze (15) jours après chaque Trimestre. Il
présentera, pour le Trimestre précédent, le détail du compte des Coûts Pétroliers permettant,

notamment, de faire ressortir:
«Les Coûts Pétroliers restant à récupérer à la fin du Trimestre précédent;

» Les Coûts Pétroliers affélents aux activités du Trimestre Les Coûts Pétroliers récupérés au
cours du Trimestre avec indication, en quantités et en valeur, de la production affectée à cet
effet;

” Les sommes venues en atténuation ou en diminution des Coûts Pétroliers au cours du

Trimestre;

= Les Coûts Pétroliers restant à récupérer à la fin du Trimestre.

6.5 Etat de détermination du rapport «R »
Cet état doit parvenir au Ministère au plus tard le quinze (15) du premier mois de chaque Trimestre.
Il indiquera chacun des éléments de détermination du rapport «R » tels que définis à l'article 3 de
la Procédure Comptable, et la valeur du rapport en résultants qui sera applicable au Trimestre en

question.

6.6 Inventaire des stocks de Pétrole Brut et de Gaz Naturel

w «Q)

CEP C-31 Page 76
6.7

68

Cet état doit parvenir au Ministère au plus tard le quinze (15) de chaque mois. IT indiquera, pour

le mois précédent et par lieu de stockage:

…« Les stocks du début du mois;

“ Les entrées en stock au cours du mois;
Les sorties de stock au cours du mois; «Les
stocks théoriques à la fin du mois;

2 Les stocks mesurés à la fin du mois;

# L'explication des écarts éventuels.

Déclarations fiscales

Chaque entité membre du Contractant transmet au Ministère un exemplaire de des déclarations

qu'elle est tenue de souscrire auprès des Administrations fiscales chargées de l'assiette des impôts,
notamment de celles relatives à l'impôt sur les BIC, accompagnées de toutes les annexes,

documents et justifications qui y sont joints,

Etat des versements d'impôts et taxes :
Au plus tard le quinze (15) du premier mois de chaque Trimestre, le Contractant établira et

transmettra au Ministère un état des versements d'impôts, droits et taxes de toute nature qu'il a
acquittés au cours du Trimestre plécédentsS indiquant avec précision la nature des impôts, droits et
taxes concernés (redevances superficiaires, droits de douane, etc..)s la nature du versement
(acomptes, soldes, régularisations, etc..), la date et le montant du paiement, la désignation du

receveur chargé du recouvrement, ainsi que toutes autres Indications utiles,

6.9Dispositions particulières :

Les états, situations et informations visés aux articles à 6.8 ci-dessus seront établis et présentés sur

des modèles d'imprimés fixés par le Ministère, en consultation avec le Contractant.

Le Ministère pourra, en tant que de besoin, demander au Contractant de lui fournir tous autres

états, situations et infotmations qu'il jugera utiles.

ANNEXE 111 : MODELE DE GARANTIE BANCAIRE

CEP C-31 Page 77
Le modèle de garantie bancaire est joint et fait paltie intégrante du Contrat entre la République

Islamique de Mauritanie et le Contractant

CEP C-31 Page 78
GARANTIE BANCAIRE DE BONNE EXECUTION

A Monsieur le Ministre chargé des Hydrocarbures Bruts,
Etat Mauritanien

Nouakchott

Mauritanie

Montant: -----

En lettres .rmmranennommmmunnnmnecmmmnmen

Nous sommes informés que, en date du , l'Etat Mauritamen a conclu un Contrat d'explorationproduction

avec le Contractant constitué de l'entité suivante :
Total Mauritania Blocks DW B.V.

Bordewijklaan 18
2591 XR The Hague

The Netherlands

La société TOTAL SA adresse est le Donneur D'ordre et est ainsi désignée ci-après.

Conformément à l'article 4.6 de ce Contrat, une garantie bancaire de bonne exécution des engagements
minimums de travaux relatifs à la première période de recherche du contrat, doit être remise à l'Etat.

Ceci dit, nous, (nom de la banque ----------- ; ATESSE ) désignée ci-dessous par ((1a Banque
sur instructions du Donneur D'ordre, nous nous engageons par la présente, de façon irrévocable, à payer
à l'Etat mauritanien, indépendamment de la validité et des effets juridiques du contrat en question et sans
faire valoir d'exception ni d'objection résultant dudit Contrat, à votre première demande, tout montant
jusqu'à concurrence du montant maximal précité dans la présente lettre de garantie, à réception par nous-
mêmes d'une demande de paiement dûment signée et d'une confirmation écrite de votre part attestant que
le Contractant n'a pas rempli les engagements minimums de travaux susmentionnées et précisant la nature

ainsi que le coût estimé des travaux inexécutés.

CEP C-31 Page 79
Pour des raisons d'identification, votre demande de paiement écrite ne sera considérée comme valable
que si elle nous parvient par l'intermédiaire de notre banque correspondante installée en Mauritanie (nom
adresse 7 } accompagnée d'une déclaration de cette dernière certifiant qu'elle a procédé à la

vérification de votre signature.

Votre appel est également acceptable dans la mesure ou il nous est transmis dans son intégralité par la
banque en question au moyen d'un /SWIFT confirmant qu'elle nous a envoyé l'original par courrier
recommandé ou par un autre service de courrier exprès à notre adresse [adresse de la Banque] et que la

signature y figurant a fait I objet d'une vérification par cette dernière,

Le montant de la Garantie sera réduit du montant des dépenses effectuées par Total E&P Mauritania
Blocks DW B.V. à réception par la Banque de la copie d'un état de réalisation des travaux visé par l'Etat
mauritanien attestant du montant des dites dépenses et le nouveau montant de la Garantie en résultant,

selon le modèle en annexe A.

Notre garantie est valable jusqu'au (prévoir 6 mois après la fin de la phase en
question de la Période de Recherche) et s'éteindra automatiquement et entièrement si votre demande de
paiement ou le /SWIFT ne nous est pas parvenue à l'adresse ci-dessus à cette date au plus tard, qu'il

s'agisse d'un jour ouvrable ou non.

Tous les frais bancaires liés à la présente garantie sont à la charge du Donneur D'ordre.

Cette garantie est soumise aux « Règles uniformes de la CCI relatives aux garanties sur demande » de la

Chambre de Commerce internationale (Publication ICC en vigueur N°758),

mm
CEP C-31 Page 81

e Signature du représentant autorisé et cachet de la Banque

Annexe À :

Modèle de notification d'engagement de dépense ct de réduction de garantie à utiliser

Notification d'engagement de dépenses et de réduction de garantie

A Monsieur le Ministre chargé des Hydrocarbures Bruts,
Etat Mauritamen

Nouakchott

Mauritanie

Objet : Notification d'engagement de dépenses et réduction du montant de la garantie ref. XXXX
Monsieur le Ministre,
Nous nous référons au Contrat d'exploration-production signé en date du ainsi qu'à la garantie bancaire

de bonne exécution d'un montant initial de MUSD délivrée par en date du …..sous la référence
Damme

À la date du le montant des dépenses engagées s'élevait à MUSIL), En conséquence le montant de ladite
garantie se trouve réduit à (chiffres + lettres).

Formule de politesse

Date :

Signature Entité contractante

Visa donneur d'ordre (TOTAL SA)

Visa du Ministère chargé des Hydrocarbures, signature dûment habilitée
Précédée de la mention « Bon pour accord sur la réduction de la garantie en objet à hauteur de XXXX »

NOM FONCTION + TIMBRE du Ministère

Page 82

